        Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.1 Page 1 of 54         FILED
                                                                                         Jun 14 2 19
                                                                                    CLERK, U.S. DISTR CT COURT
        Anton Ewing (not an attorney) •                                          SOUTHERN DISTRICT C F CALIFORNIA
    2   3077 Clairemont Drive #372                                               BY         sl sonlad       DEPUTY
        San Diego, CA 92117
    3
        anton(@antonewing.com.
    4   (619)119-9640

    5   Plaintiff in propria persona
    6

    7

    8

    9
                    THE UNITED STATES FEDERAL DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
II

I2

    3                                                Civil Case No.: '19CV1112 OMS LL
I       Anton Ewing, an individual,
I4
                                                             COMPLAINT
                     Plaintiff,
I5

I6            vs.
17                                                   TCPA 47 use §227(b)(l)(A)
        Oxford Tax Partners, LLC, an Illinois
IS      limited liability company;                   TCPA 47 USC §227(c)(5)
19

20
                         Defendant.
21

22

23            Plaintiff Anton Ewing ("Plaintiff'), complains against Defendant Oxford
24
        Tax Partners, LLC, an Illinois limited liability company ("OXFORD TAX
25
        PARTNERS"), and alleges as follows:

                                       I.   ~RODUCTION
        1.    Plaintiff is not an attorney. Plaintiff is not a lawyer. Plaintiff is not a

                                   PLAINTIFF'S !NITIAL COMPLAINT - I
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.2 Page 2 of 54



     member of any State Bar. See attached order from 18-cv-1455-LAB fro)ll the
 2
     Honorable Chief Judge Larry A. Bums.
 3

 4   2.      On August 18, 2017, Joe, a male employee of"Oxford Tax" called Plaintiff.
 5
     Plaintiff was very angry and very s.tem on the phone ~ith the Oxford employee
 6

 7
     and expressly informed him that the lead he got was a fraud and a scam. Joe said

 8   his number was 773-570-439. Plaintiff expressly told Joe to preserve all evidence
 9
     and that Plaintiff was going to send over a subpoena. Plaintiff also told Joe not to
10

11   delete evidence of a potential criminal case regarding the fraudulent inputting of
12
     Plaintiffs information on Oxfords web page.
13

14
     3·      Plaintiff informed Joe at Oxford to not telemarket him again on August 18,

15   2017.
16
     4.      Julie Dees ("Dees") is an employee of Oxford Tax Partners, LLC who calls
17

1s   herself a "Tax Advisor." Nagle hired Dees. Nagle directs Dees. Nagle tells Dees
19
     was to do.
20

21
     5.      Oxford Tax Partners, LLC was formed in Illinois on July 1, 2015 and it is

22   headquartered at 215 W Ohio Street, Suite 600, Chicago, IL 60654.
23
     6.      Stephen H. Down provided Dees with Plaintiffs phone number.
24

25   7.      Stephen H. Down instructed Dees on how to telemarket Plaintiff.

     8.      Stephen H. Down and Nagle both ordered and conspired with Dees to

     violate 47 USC §501.



                                PLAINTIFF'S INITIAL COMPLAINT - 2
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.3 Page 3 of 54



     9.    On June 14, 2019, Defendant's attorney Matthew Wilson, Esq emailed
2
     Plaintiff with a powerpoint screenshot of Defendant's CRM system.
3

4    10.   Consent to be called for is an affirmative defense that Defendant must prove.
5
     11.   Plaintiff does not have to prove an absence of consent to being called.
6

 7
     12.    Said screenshot listed Anton Ewing and anton@antonewing.com.

 8   13.   Mr. Wilson stated in the email that his client, the Defendant, believes that
 9
     Plaintiff went onto www.oxfordtaxhelp.com and filled out a questionnaire
IO

11   inputting Plaintiffs name, email and phone number. Plaintiff did not do this.
12
     14.   Plaintiff did not ask to be called by a robo-dialer with a pre-recorded voice
13

14
     from Defendant.

15   15.    The bubble popping sound at the beginning of Defendant's call signified and
16
     clearly establishes that an autodialer or ATDS was used.
17

1s   16.    Plaintiff did not provide "express written consent" to be called for marketing
19
     and solicitation with an ATDS or autodialer.
20

21
     17.    The phone number used by Defendant, 619-282-5880 is a spoofed number

22   and is not a real telephone number belonging to any person. It is illegal to spoof a
23
     phone number.
24
25   18.    47 USC §501 is a criminal statute.

     19.    Plaintiff has never been to www.oxfordtaxhelp.com at any time relevant to

     this action.



                                PLAINTIFF'S INITIAL COMPLAINT - 3
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.4 Page 4 of 54



     20.   Plaintiffs, ISP will prove that Plaintiff has, at all times relevant to this
 2
     action, never been to Defendant's web page or ww.oxfordtaxhelp.com.
 3

 4   21.   On June 7, 2019, Dees admitted on the telephone that she used an automatic
 5
     telephone dialing system on her computer to dial Plaintiffs cell phone, 619-719-
 6

 7
     9640, from her phone number 619-282-5880. However, before that call, there was

 8   a distinct bubble popping sound at the very beginning of the first call from what
 9
     sounded like a call center in Bangladesh. Dees knew Plaintiffs name. Dees said
10

11   she used "special software" to provide tax help. Dees admitted that she was
12
     recording the call at the end and not at the beginning.
13

14
     22.   Call recording disclosure, unless exempted by CA Penal Code §633.5 for a

15   PC §653m violation, otherwise requires disclosure of the fact of recording at the
16
     beginning of the call.
17

1s   23.   A call to a cellular phone does not required personal confidential
19
     information to be exchanged in order to afford protection from illegal recording.
20

21   24.   Dees sent an email to Plaintifffromjulie@oxfordtaxpartners.com. Dees

22   stated her direct phone was 312-858-8460.
23
     25.   Local Rule 83 .4 regarding civility and its prohibition against attorneys
24

25   making derogatory statements about Plaintiff that disparages the intelligence,

     ethics, morals, integrity or behavior of Plaintiff Ewing, applies to Defendant's

     attorney.



                                PLAINTIFF'S INITIAL COMPLAINT ·-4
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.5 Page 5 of 54



     26.    Local Rule 83.4 can be found at:
 2
     https ://www.casd.uscourts.gov/_ assets/pdf/rules/Local%20Rules. pdf
 3

 4   27.    Defendant's attorney has read Local Rule 83.4 and agrees to not harass,
 5
     intimidate, or disparage Ewing.
 6

 7
     28.    Defendant's attorney is subject to and bound by California Business &

 8   Professions Code section 6128 regarding criminal deceit by an attorney.
 9
     29.    Defendant's attorney agrees to not colillilit criminal deceit in his dealings
10

11   with Plaintiff.
12
     30.    If Defendant's attorney makes any derogatory remarks in his pleadings
13

14
     toward Plaintiff, then Plaintiff will file a State Bar complaint, move for Rule 11

15   sanctions and will ask the Court to refer said attorney to the Federal Bar standing
16
     colillilittee on discipline. See General Order 708 adopted 4/12/2019
17

18   31.    OXFORD TAX PARTNERS began harassing Plaintiff on or about June 7,
19
     2019. Plaintiff was stem with Defendant back on June 7, 2019 and was very clear
20

21
     about never telemarketing him ever again. Since Defendant did not cease and

22   desist, this lawsuit resulted.
23
     32.    After the June 7, 2019 call, Plaintiff received an email from Dees using the
24

25   oxfordtaxpamters.com domain.

     33.    The June 7, 2019 calls were not the first calls. Plaintiff knows this because

     of what the employee on the other end of the phone was stating. Defendant's


                                 PLAINTIFF'S INITIAL COMPLAINT - 5
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.6 Page 6 of 54



     statements showed that Defendant must have called prior, or must have paid and
2
     hired and controlled soine other contracted agent of theirs to call Plaintiff
3                                                            i


4    previously. When Dees called, she stated Plaintiff's name (or rather the name that
 5
     Plaintiff gives to telemarketers when they call).
6

 7
     34.    Often telemarketers higher controlled third parties to do their initial illegal

 s   calling in violation of the TCPA. The initial lead source always plays coy and will
 9
     not divulge who they are or who they are working for. That in and of itself is a
10

11   violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
12
     §227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
13

14
     to fain interest and "play along" on the call as the telemarketer reads the script and

is   illegally records the responses so they can sell the lead to Defendant Oxford Tax
16
     Partners.
17

1s   35.    The volume of illegal telemarketing calls in this country is skyrocketing.
19
     Something must be done. Plaintiff is doing something about it.
20

21
     36.    The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case

22   number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only
23
     way this, this act is going to get any teeth in it at all is through a serial litigant."
24

25   3 7.   Judge Kenney was referring to the TCPA when he made this above

     statement on the record. See attached.

     3 8.   Defendant directly called Plaintiff on his DNC registered cell phone in


                                  PLAINTIFF'S INITIAL COMPLAINT - 6
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.7 Page 7 of 54



     violation of the TCPA.
 2
     39.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
 3

 4   alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
 5
     use of an ATDS is expressly alleged against Defendant Oxford Tax Partners, LLC
 6

 7
     40.    Oxford Tax Partners, LLC has been illegally calling Mr. Ewing, without his

 8   consent, with autodialed and prerecorded calls ("robocalls") as well as "live-
 9
     transfer" calls using an ATDS. Mr. Ewing brings this action under the Telephone
IO

11   Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction
12
     and damages will encourage Oxford Tax Partners, LLC, to change their ways. To
13

14   be clear, Plaintiff is suing Oxford Tax Partners for the directly dialed calls. There

15   were other calls through lead generators but this lawsuit is for the direct autodialed
16
     calls as well.
17

1s   41.    The Defendant will hand over the lead source in discovery.
19
     42.    Defendant Oxford Tax Partners, LLC paid Dees to make the above stated
20

21
     illegal calls to Plaintiff.

22                                          II.PARTIES
23
     43.    Plaintiff Anton Ewing is a citizen of California who resides in California, in
24

25   this District. Plaintiff is a person as defined by the TCPA.

     44.    Defendant Oxford Tax Partners, LLC, is an Illinois limited liability compan

     with its corporate office in Chicago, Illinois, and is NOT lawfully registered to do



                                   PLAINTIFF'S INITIAL COMPLAINT - 7
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.8 Page 8 of 54



     business in California.
 2
     45.    Oxford Tax Partners is located at 215 W. Ohio Street, Suite 600, Chicago, I
 3

 4   60654.
 5
     46.    Oxford Tax Partners is not licensed to prepare of any kind of taxes in
 6

 7
     California and therefore the selling and/or brokering tax help to Plaintiff was in

 8   and of itself an illegal act.
 9
     47.    Mr. John Nagle is practicing law in California without a license.
IO

II   48.    Any persons that does taxes in California must have either a law license,
12
     CPA license, Enrolled Agent license or CTEC license.
13

14
     49.    Oxford Tax Partners, LLC, does not hold any of the above said licenses.

15   50.    OXFORD TAX PARTNERS is managed by Stephen H. Down.
16
     51.    Stephen H. Down is the sole member and owner of Oxford Tax Partners,
17

1s   LLC and its CEO.
19
     52.    Dees called Plaintiff through an auto dialing system without permission.
20

21
     53.    Dees did not have permission or consent to call or text Plaintiff.

22                             III. JURISDICTION AND VENUE
23
     54.    This Court has federal-question subject matter jurisdiction over the
24

25   Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

     55.    This Court has personal jurisdiction over Oxford Tax Partners, LLC because


                                     PLAINTIFF'S INITIAL COMPLAINT - 8
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.9 Page 9 of 54



     a substantial part of the wrongful acts alleged in this Complaint were committed in
2
     California. For example, Oxford Tax Partners, LLC made illegal telemarketing
3

4    robocalls to Mr. Ewing, while he was in California. Oxford Tax Partners, LLC
 5
     has also subjected themselves to personal jurisdiction in California because they
6

7
     are running and abetting said criminal operation. It is a crime to violate 47 USC

8    §501 by violating 47 USC §227(b). Oxford Tax Partners, LLC through their dba's
 9
     and agents, initiated the primary telemarketing calls to Plaintiff and then sold,
10

11   transferred and provided the lead to Oxford Tax Partners, LLC marketers and
12
     others within the organization in a knowingly illegal manner.
13

14
     56.      Plaintiff was called on cell phone of619-719-9640 by Oxford Tax Partners,

15   LLC. Plaintiff was called multiple times beginning on or about June 7, 2019,
16
     from 619-282-5880, a number owned, used and controlled by Oxford Tax Partners,
17

1s   LLC and its agents, with a prerecorded message which then transferred to a live
19
     human. The initial part of the call was a pre-recorded message. After many
20

21
     personal questions were asked and answered, the call was transferred to another

22   Oxford Tax Partners, LLC person who repeated the same questions. Defendant's
23
     employee asked if Plaintiff was interested in merchant cash advances or business
24

25   loans.

     57.      Plaintiff has expressly stated exactly what phone number Defendant used to

     call Plaintiff, as well as an exact date of one of the calls, to which number the calls



                                 PLAINTIFF'S INITIAL COMPLAINT - 9
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.10 Page 10 of 54



     were made, what was said on the call and that the call was made with an ATDS
2                        '
     and prerecorded message. All of this meets the particularity requirements for a
3

4    cause of action.
 5
     58.     Plaintiffs phone number is not a business phone.
6

 7
     59.     Plaintiffs phone is registered on www.donotcall.gov and was done so more

 8   than 31 days prior to the first call.
 9
            IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
10

11   60.     The TCPA provides a private cause of action to persons who receive calls in
12
     violation of§ 227(b). 47 U.S.C. § 227(b)(3).
13

14
     61.     The TCPA makes it unlawful to make telemarketing solicitations to

15   telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
16
     C.F.R. § 64.1200(c)(2).
17

18    62.    The TCPA provides a private cause of action to persons who receive calls in
19
     violation of§ 227(c). 47 U.S.C. § 227(c)(5).
20

21
      63.    Plaintiff Ewing alleges that Defendant Oxford Tax Partners, LLC placed

22   repeated automated telephone calls to Plaintiff Ewing's cell phone (619-719-9640)
23
      from their phones and that the calls exhibited signs of being made with an
24

2s    Automated Telephone Dialing System, including repeated telemarketing calls to

     Plaintiff Ewing within a period of time from December 2018 to June 14, 2019 and

     the presence of a pause or click (which is proven by the recording), which is



                                 PLAINTIFF'S INITIAL COMPLAINT - 10
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.11 Page 11 of 54



     commonly associated with an Automated Telephone Dialing System (ATDS).
 2
     Those allegations are true and are sufficient to establish the elements of a TCPA
 3

 4   claim. There was a long delay when the calls connected every time and Plaintiff
 5
     heard a bubble popping sound right before the prerecorded message started.
 6

 7
                                        V.STANDING

 8   64.    The court must evaluate lack of statutory standing under the Rule l 2(b )(6)
 9
     standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
10

11   because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
12
     standards than formal pleadings drafted by lawyers" and must be "liberally
13
     construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
14

I5   standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
16
     that the court's treatment of pro se filings after Twombly and Iqbal remain the same
17

18   and prose pleadii:J.gs must continue to be liberally construed. Hebbe v. Pliler, 627
19
     F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
20
     (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);
21

22   Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
23
     Twombly and Iqbal, "we remain obligated to construe a prose complaint
24

25   liberally").

     65.    Standing is proper under Article III of the Constitution of the United States

     of America because Plaintiffs claims state:



                               PLAINTIFF'S INITIAL COMPLAINT - 11
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.12 Page 12 of 54



           A. A valid injury in fact;
2
           B. which i~ traceable to the conduct of Defendant;
3

4          C. and is likely to be redressed by a favorable judicial decision. See,
 5
               Spokeo, Inc. v. Robins, 578 U.S. _ _(2016) at 6, and Lujan v. Defenders
 6

 7
               of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out i

 8             Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
 9
               three prongs above.
IO

II   The "Injury in Fact" Prong
12
     66.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in
13

14
     order to satisfy the requirements of Article III of the Constitution, as laid out in

15   Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
16
     that it actually exists. In the present case, Plaintiff was called on his cellular phone
17

18   at least five times by Defendant. In fact, Plaintiff expressly informed Defendant to
19
     cease and desist from all future telemarketing on the very first call. Such calls are
20

21
     a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.

22   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
23
     Defendant's invasion of Plaintiffs right to privacy is further exacerbated by the
24
25   fact that Plaintiffs phone number, at all times relevant to this litigation, was on the

     National Do-Not-Call Registry (hereinafter, "DNC Registry"). As well, Plaintiff

     had no prior business relationship with Defendant prior to receiving the seriously



                                PLAINTIFF'S INITIAL COMPLAINT - 12
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.13 Page 13 of 54



     harassing and annoying calls by Oxford Tax Partners, LLC All of Plaintiffs
 2
     injuries are concrete and de facto. For an injury to be "particularized" means that
 3

 4   the injury must "affect the plaintiff in a personal and individual way." Spokeo, Inc.
 5
     v. Robins, 135 S.Ct. 1540, 578 US._ (2016) at 14. In the instant case, it was
 6

 7
     Plaintiffs phone that was called and it was Plaintiff who answered the calls. It

 8   was Plaintiffs personal privacy and peace that was invaded by Defendant's
 9
     persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
10

ll   having no prior business relationship with Defendant and Plaintiffs attempt to
12
     avoid the damage by registering his number on the DNC Registry.
13

14
     The "Traceable to the Conduct of Defendant" Prong

15   67.   The second prong required to establish standing at the pleadings phase is
16
     that Plaintiff must allege facts to show that their injury is traceable to the conduct
17

18   of Defendant. In the instant case, this prong is met by the fact that the calls to
19
     Plaintiffs cellular phone and home phone (land line) were placed either by
20

21   Defendant directly, or by Defendant's agent at the express direction and control of

22
     Defendant. See Jones v. Royal Admin. Servs., 866 F. 3d 1100 (9th Cir. 2017) ten
23
     factor test from the 9th Circuit and Civil code §2307.
24

25   The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

     Prong




                                PLAINTIFF'S INITIAL COMPLAINT - 13
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.14 Page 14 of 54



     68.    The third prong to establish standing at the pleadings phase requires Plaintif
2
     to allege facts to show that the injury is likely to be redressed by a favorable
3

4    judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
5
     request for damages for each call made by Defendant, as authorized by statute in
6
     47 U.S.C. § 227. The statutory damages were set by Congress and specifically
7

8    redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
9
     Prayers for Relief request injunctive relief to restrain Defendant from the alleged
10

11   abusive practices in the future. The award of monetary damages and the order for
12
     injunctive relief redress the injuries of the past and prevent further injury in the
13

14
      future. Because all standing requirements of Article III of the U.S. Constitution

15   have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
16
     has standing to sue Defendant on the stated claims.
17

1s    69.   " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
19
      invasions of privacy in TCPA actions are concrete" injuries that establish standing.
20

21
      See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS

22    170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). InMbazamo, the court
23
      held that a violation of the TCPA represents a soncrete injury because "[t ]he
24

25    history of sustaining claims against both unwelcome intrusion into a plaintiffs

      seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]

      traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016



                                PLAINTIFF'S INITIAL COMPLAINT - 14
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.15 Page 15 of 54



     U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
2
     1549-50). The court declined to follow Romero, explaining that Romero
3

4    "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A
5
     plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
6

7
     harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,

 8   No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
 9
     70.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an
10

11   invasion of a legally protected interest' that is 'concrete and particularized' and
12
     'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
13

14
     Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite

15   distinct from particularization. Id. An injury is "particularized" if it affects "the
16
     plaintiff in a personal and individual way." Id. In addition, for an injury to be
17

1s   "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
19
     However, an injury need not be "tangible" in order to be "concrete," and intangible
20

21
     injuries may constitute injury in fact. Id. at 1549. In order to determine whether an

22   intangible harm constitutes injury in fact, Spokeo provided two factors to be
23
     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
24
2s   whether the statutory violation bears a 'close relationship to a harm that has

     traditionally been regarded as providing a basis for a lawsuit in English or

     American courts,' and (2) congressional judgment in establishing the statutory



                                PLAINTIFF'S INITIAL COMPLAINT - 15
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.16 Page 16 of 54



     right, including whether the statutory right is substantive or procedural." Matera v.
2
     Google, No. 15cv 4062-LHK., 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
3

4    Spokeo also held that "the violation of a procedural right granted by statute can be
5
     sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
6

7
     1549. In such a case, a plaintiff"need not allege any additional harm beyond the

8    one [the legislature] has identified." Id.
9
     71.   Here, Plaintiff alleges that Defendant Oxford Tax Partners, LLC contacted
10

11   him using a "telephone dialing system." This is insufficient standing alone, but as
12
     in Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, each
13

14
     of the calls are available to the Court as audio recordings of the robotic voice

15   message that initiated the calls. Second, the calls are impersonal advertisements:
16
     they do not address Plaintiff personally and they advertise Defendant JS Holding's
17

1s   product. Third, Plaintiff declares that he has never heard of Defendant Oxford Tax
19
     Partners, visited any location operated by said Defendant prior to the harassing and
20

21
     annoying calls, nor provided his cellular telephone numbers to said Defendant or

22   consented to receive calls from Defendant. Plaintiff also has had no prior business
23
     relationship with Defendant. Plaintiff had no reason to be in contact with
24
2s   Defendant Oxford Tax Partners nor has he ever purchased any kind of product or

     service. Plaintiffs allegations are sufficient to establish that Defendant used ATDS

     in sending their prerecorded solicitation messages. Plaintiff does not own video or



                                 PLAJNTIFF"S INITIAL COMPLAINT - 16
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.17 Page 17 of 54



     drone business and therefore could not possibly purchase loan services from
2
     Defendant.
 3

 4   72.   In Plaintiff's case, the allegations establish that he did not give prior express
 5
     consent. He declared that he was "the regular user and subscriber to the cellular
 6

 7
     telephone number at issue." He also declared that he has "never heard of

 s   [Defendant], visited any location operated by [Defendant], provided [his] cellular
 9
     telephone number to [Defendant] or consented to receive text messages from
IO

11   [Defendant]." As in Charkchyan, these allegations are sufficient to support
12
     Plaintiff's claims that he did not give prior express consent authorizing Defendant
13

14
     to send the prerecorded messages.

15                             VI. FACTUAL ALLEGATIONS
16
     A. Oxford Tax Partners, LLC
17

1s   73.    One of Oxford Tax Partners, LLC's strategies for marketing its services is
19
     placing telemarketing robocalls to those who have not consented to receive such
20

21
     solicitations, including Plaintiff.

22   74.   Oxford Tax Partners, LLC uses equipment that has the capacity to store or
23
     produce random or sequential telephone numbers to be called and that includes
24

25   autodialers and predictive dialers (each an "automatic telephone dialing system" or

     "ATDS").




                                PLAINTIFF'S INITIAL COMPLAINT -17
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.18 Page 18 of 54



     75.     Oxford Tax Partners, LLC sent Plaintiff an email containing a link to an
 2
     application. On said application it has attorney John Nagle, Esq as the person in
 3

 4   charge. It appears that John Nagle is an attorney in Chicago, Illinois with CAF
 5
     number 0310-31155R and PTIN 01771516.
 6

 7
     B. Plaintiff

 8   76.     Plaintiff Anton Ewing is, and at all times mentioned herein was, a "person"
 9
     as defined by 47 U.S.C. § 153(39).
10

11   C. Telephone number 619-719-9640
12
     77.     A phone number beginning 619-719-9640 is registered to Mr. Ewing.
13

14
     78.     619-719-9640 is on the National Do Not Call Registry.

15   79.     Mr. Ewing answers calls made to 619-719-9640.
16
     80.     Mr. Ewing pays the phone bills for 619-719-9640.
17

18                             VII. FIRST CLAIM FOR RELIEF
19
           (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))
20
     81.     Plaintiff realleges and incorporates by reference each and every allegation
21

22   set forth in the preceding paragraphs.
23
     82.     The foregoing acts and omissions of Oxford Tax Partners, LLC and/or its
24

25   affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C. §

     227(b)(l)(A), by making non-emergency telemarketing robocalls to the cellular

     telephone number of Plaintiff without prior express written consent.



                                PLAINTIFF'S INITIAL COMPLAINT -18
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.19 Page 19 of 54



     83.   The defendant in this matter is vicariously liable for the acts and actions of
2
     the lead source under the Gomez case from the US Supreme Court handed down o
 3

4    January 20, 2016. Discovery will reveal the name of the lead agent. Oxford Tax
 5
     Partners, LLC controlled the lead agent and had actual knowledge of the TCPA
 6

 7
     violations.

 8   84.   Plaintiff is entitled to an award of at least $500 in damages for each such
 9
     violation. 47 U.S.C. § 227(b)(3)(B).
10

11   85.   Plaintiff is entitled to an award of up to $1,500 in damages for each such
12
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
13

14
     86.   Plaintiff also seeks a permanent injunction prohibiting Oxford Tax Partners,

15   LLC and its affiliates and agents from making non-emergency telemarketing
16
     robocalls to cellular telephone numbers without prior express written consent of
17

18   the called party.
19
                            VIII. SECOND CLAIM FOR RELIEF
20
             (Non-Emergency Robocalls to Telephones, 47 U.S.C. § 227(b)(l)(B))
21

22   87.   Mr. Ewing realleges and incorporates by reference each and every allegation
23
     set forth in the preceding paragraphs.
24

25
     88.   The foregoing acts and omissions of Oxford Tax Partners, LLC and/or its

     affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C. §

     227(b )(1 )(B), by making non-emergency prerecorded telemarketing calls to the



                               PLAINTIFF'S INITIAL COMPLAINT - 19
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.20 Page 20 of 54



 I   personal telephone 619-719-9640 number of Mr. Ewing without prior express
2
     written consent.
 3

4    89.   Mr. Ewing is entitled to an award of at least $500 in damages for each such
 5
     violation. 47 U.S.C. § 227(b)(3)(B).
 6

 7
     90.   Mr. Ewing is entitled to an award of up to $1,500 in damages for each such

 8   knowing or willful violation. 47 U.S.C. § 227(b)(3).
 9
     91.   Mr. Ewing also seeks a permanent injunction prohibiting OXFORD TAX
10

11   PARTNERS, LLC, and its affiliates and agents from making non-emergency
12
     prerecorded telemarketing calls to residential telephone numbers without prior
13

14
     express written consent of the called party.

15                            IX. THIRD CLAIM FOR RELIEF
16
     (Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
17

18
     92.   Plaintiffrealleges and incorporate by reference each and every allegation set

19   forth in the preceding paragraphs.
20
     93.   The foregoing acts and omissions of Oxford Tax Partners, LLC and/or its
21

22   affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(c),
23
     by making telemarketing solicitations to residential and wireless telephone
24

25   numbers listed on the Federal Government's National Do Not Call Registry. 47

     C.F.R. §64.1200(c)(2).




                               PLAINTIFF'S INITIAL COMPLAINT - 20
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.21 Page 21 of 54



     94.   Plaintiff is entitled to an award of at least $500 in damages for each such
 2
     violation. 47 U.S.C. § 227(c)(5)(B).
 3

 4   95.   Plaintiff is entitled to an award of up to $1,500 in damages for each such
 5
     knowing or willful violation. 47 U.S.C. § 227(c)(5).
 6

 7
     96.   Plaintiff also seeks a permanent injunction prohibiting Oxford Tax Partners,

 8   LLC and its affiliates and agents from making telemarketing solicitations to
 9
     residential and wireless telephone numbers listed on the Federal Government's
10

11   National Do Not Call Registry.
12
                                           X. EXHIBITS
13
     97.   Exhibit A is a true and accurate copy of an email to Plaintiff from
14

15   Defendant's employee.
16
     98.   Exhibit Bis a true and accurate copy of Oxford Tax Partners, LLC, a limited
17

18   liability company details.
19
     99.   Exhibit C is a true and accurate copy of the Defendant tax help application.
20
     100. Exhibit Dis a true and accurate copy ofLexisNexis excerpt from the Gomez
21

22   and Crunch case.
23
     101. Exhibit Eis a true and accurate copy of Civil Case No. 2:18-cv-02071,
24
25   James Everett Shelton v. Fast Advance Funding, LLC.

     102. Exhibit Fis a true and accurate copy of Plaintiffs AT&T telephone log.




                                  PLAINTIFF'S INITIAL COMPLAINT • 21
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.22 Page 22 of 54



     103. Exhibit G is a true and accurate copy of"Findings and Admonition to
 2
     Plaintiff' by the Honorable Chief Judge Larry A. Burns dated 5/30/2019.
 3

 4                               XI. PRAYER FOR RELIEF
 5
     WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against
 6

 7
     all Defendant as follows:

 8      A. Leave to amend this Complaint to conform to the evidence presented at trial;
 9
        B. A declaration that actions complained of herein by OXFORD TAX
IO

II            PARTNERS, LLC violate the TCPA;
12
        C. $500 plus threefold damages for intentional or willful violation of the Do-
13

14
              Not-Call Registry for each and every call;

15      D. For an injunction prohibiting all Defendant from ever contacting Plaintiff
16
              ever again in any manner whatsoever, including spam texting,
17

18            robodialing, and spam emailing;
19
        E. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
20

21
              DNC registered number;

22      F. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;
23
        G. $1,500 for each violation of 47 CFR §64.1200(d)(l) failure to provide copy
24

25            of written do not call policy;

        H. $1,500 for each violation of 4 7 CFR §64.1200(b)(1) failure to state name of

              business at beginning of call;


                                 PLAINTIFF'S INITIAL COMPLAINT - 22
     Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.23 Page 23 of 54



        I. $1,500 for each violation of 4 7 USC §227(b)(1 )(A)(iii) willful or knowing
 2
              call to cellular phone;
 3

 4      J. $1,500 for each violation of 47 USC §227(b)(l)for using an AIDS;
 5
        K. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
 6

 7
              number on the DNC registry; and

 8      L. For any other relief that the Court deems just and proper.
 9
                                 XII. DEMAND FOR JURY
10

11         Plaintiff demands a trial by jury for all issues so triable.
12
                  Dated: June 14, 2019
13

14                                                                  AntonE · g,   /
                                                                    Plain"    /


                                                               /
15

16

17

18

19

20

21

22

23

24

25




                               PLAINTIFF'S INITIAL COMPLAINT - 23
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.24 Page 24 of 54




                     ' .




                           Exhibit A
        Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.25 Page 25 of 54


Anton@AntonEwing.com

From:                       noreply@mail.hellosign.com on behalf of Oxford Tax Partners
                            <noreply@mail.hellosign.com>
Sent:                       Friday, June 7, 2019 2:15 PM
To:                         seoresearchdata@gmail.com
Subject:                    IRS lnvestiga\ion Documents for Anthony Starkey - Signature requested by Oxford Tax
                            Partners




                                   0 "'~ARTNERS
                                       (}~l _.l :.~
                                          Your T:1.x.:-~ arc our Business




                Oxford Tax Partners Gulie@oxfordtaxpartners.com)
                has requested your signature




                DOCUMENT

                IRS Investigation Documents for Anthony Starkey
                MESSAGE FROM OXFORD TAX PARTNERS
                (JULIE@OXFORDTAXPARTNERS.COM)



                Thanks,


                Your Team at Oxford Tax Partners




                                                        1
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.26 Page 26 of 54




                          Exhibit B
 Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.27 Page 27 of 54

  Domain Name: OXFORDTAXHELP.COM
  Registry Domain ID: 1950823146_DOMAIN_COM-VRSN
  Registrar WHOIS Server: whois.godaddy.com
  Registrar URL: http://www,godaddy.com
  Update Date: 2015-08-03T16:46:52Z
  creation Date: 2015-08-03T16:46:52Z
  Registrar Registration Expiration Date: 2017-08-03T16:46:52Z
  Registrar: GoDaddy.com, LLC
  Registrar IANA ID? 146
~ Registrar Abuse Contact Email: abuse@godaddy.com
  Registrar Abuse' Contact Phone: +1. 4806242505
  Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTrans
  Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdate~
  Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewPrq
  Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDelete~
  Registry Registrant ID:
  Registrant Name: Stephen Down
  Registrant Organization:
  Registrant Street: 1747 N. Rockwell Street
  Registrant City: Chicago
  Registrant State/Province: Illinois
  Registrant Postal Code: 60647
  Registrant Country: United States
  Registrant Phone: +1.3125159219
  Registrant Phone Ext:
  Registrant Fax:
  Registrant Fax Ext:
  Registrant Email: shdown@hotmail.com
  Registry Admin ID:
  Admin Name: Stephen Down
  Admin Organization:
  Admin Street: 1747 N. Rockwell Street
  Ad min City: Chicago
  Admin State/Province: Illinois
  Admin Postal Code: 60647
  Admin Country: United States
  Admin Phone: +1.3125159219
  Ad min Phone Ext:
  Ad min Fax:
  Ad min Fax Ext:
  Ad min Email: shdown@hotmail.com
  Registry Tech ID:
  Tech Name: Stephen Down
  Tech Organization:
  Tech Street: 1747 N. Rockwell Street
  Tech City: Chicago
  Tech State/Province: Illinois
  Tech Postal Code: 60647
  Tech Country: United States
  Tech Phone: +1.3125159219
  Tech Phone Ext:
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.28 Page 28 of 54




                          Exhibit C
       Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.29 Page 29 of 54

                                                                                                                                                      OMB No. 1545·1165
                                                        Tax Information Authorization
Form8821                                        •Go to www.irs.gov/Form8821 for instructions and the latest information.
                                               • Don't sign this form unless all applicable lines have been completed.
                                                                                                                                                      For IRS Use Only
                                                                                                                                                  Received Oy:
                                                                                                                                                  Name _ _ _ _ __
(Rev. January 2018)                                                                                                                               Telaptllna_ _ _ __
                                                    • Don't use Form 8821 to request copies of your tax returns
Department of the Treasury                                                                                                                        Funclion _ _ _ _ __
                                                              or to authorize someone to represent you.


Taxpayer name and address                                                                     ·Taxpayer identification number(s)
 Anthony Starkey
 3077 Clairemont Drive, #372                                                   Daytime telephone number Plan number (if applicable)
 San Diego, CA 92117
  2 Appointee. If you wish to name more than one appointee, attach a list to this form. Check here if a list of additional
     a pointees is attached~
Name and address                                                     GAF No. 0311 ·60441 R
               Oxford Tax Partners                                    PTIN
                                                                                                 NiA·---------------------------------------------------------------------
               215 W Ohio St, Suite 600
               Chicago, IL 60654

   3 Tax Information. Appointee is authorized to inspect and/or receive confidential tax information for the type of tax, forms,
     periods, and specific matters you list below. See the line 3 instructions.

      ~ By checking here, I authorize access to my IRS records via an Intermediate Service Provider.
                       (a)                                        (b)                                 (c)                                            (d)
       Type of Tax Information (Income,                    Tax Form Number                    Vear(s) or Period(s)                      Specific Tax Matters
  Employment, Payroll, Excise, Estate, Gift,
  Civil Penalty, Sec. 4980H Payments, etc.)             (1040, 941, 720, etc.)

INCOME/SPLIT LIABILITY                               1040/1099/SS-4/3 l                   1993 THRU 2020                           NOT APPLICABLE

CIVIL PENALTY                                       NOT APPLICABLE                       199303 THRU 202012                       NOT APPLICABLE

SEPARATE ASSESSMENT                                          1040                          1993 THRU 2020                          NOT APPLICABLE
   4 Specific use not recorded on Centralized Authorization File (GAF). If the tax information authorization is for a specific use not
     recorded on GAF, check this box. See the instructions. If you check this box, skip lines S and 6 ...... •                                                            D
   S Disclosure of tax information (you must check a box on line Sa or Sb unless the box on line 4 is checked):
    a If you want copies of tax information, notices, and other written communications sent to the appointee on an ongoing basis,
      check this box ................................. ~                                                                                                                  D
      Note. Appointees will no longer receive forms, publications, and other related materials with the notices.
    b If you don't want any copies of notices or communications sent to your appointee, check this box . . . . . . .. ~                                                   131.
   6 Retention/revocation of prior tax information authorizations. If the line 4 box is checked, skip this line. If the line 4 box isn't
     checked, the IRS will automatically revoke all prior Tax Information Authorizations on file unless you check the line 6
       box and attach a copy of the Tax Information Authorization(s) that you want to retain ............. ~To revoke a prior tax                                         D
       information authorization(s) without submitting a new authorization, see the line 6 instructions.
   7 Signature of taxpayer. If signed by a corporate officer, partner, guardian, partnership representative, executor, receiver,
     administrator, trustee, or party other than the taxpayer, I certify that I have the authority to execute this form with respect to
     the tax matters and tax periods shown on line 3 above.

         •IF NOT COMPLETE, SIGNED, AND DATED, THIS TAX INFORMATION AUTHORIZATION WILL BE RETURNED.

          • DO NOT SIGN THIS FORM IF IT IS BLANK OR INCOMPLETE.


                                                                                                                                         6/7/2019
       Signature                                                                                                           Date


        Anthony Starkey
       Print Name                                                                                                         Title (if applicable)


For Privacy Act and Paperwork Reduction Act Notice, see Instructions.                                Cat. No. 11596P                              Form 8821 (Rev. 1-2018)



                                                                                                     Doc ID: c0c390f4537a9S4c9aee1 af9226d8bd9d877180c
         Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.30 Page 30 of 54

                                                                                                                                                       OMBNo.1545-1165
                                                         Tax Information Authorization
Focm8821                                         "' Go to www.irs.gov/Form8821 for instructions and the latest Information.
                                                                                                                                                       For IRS Use Only
                                                                                                                                                Received by:
                                                                                                                                                Name _ _ _ _ __
(Rev. January 2018)
                                               "' Don't sign this form unless all applicable lines have been completed.
                                                      "' Don't use Form 8821 to request copies of your tax returns                              Telephone._ _ _ __
Department of the Treas.ury                                                                                                                             _ _ _ _ __
                                                                or to authorize someone to represent you.                                       Func~on




                                                                                                                                                '"
Taxpayer name and address'                                                     Taxpayer identification number(s)
 Anthony Starkey                                                                .;lb       111
 3077 Clairemont Drive, #372                                                   Daytime telephone number Plan number (if applicable)
 San Diego, CA 92117
  2 Appointee. If you wish to name more than one appointee, attach a list to this form. Check here if a list of additional
     ap ointees is attached       IRI
Name and address                                                     CAF No. 0310·31155R
               John Nagle, Esq                                        PTIN                        P017715i"e·--------------------------------------------------··
               215 W Ohio St, Suite 600                              T eleplioiie-Na:·::=:::::::::=:?z~:~:~~:::~~~:::::::=:=::::::=:::::::::::::::
               Chicago, IL 60654                                      Fax No.       773-360·2114
                                                                     check if                    iiew:liciciiiiss___cr·r010--iiofie-Na:--tr-i=ax-Na:--cr
   4 Tax Information. Appointee is authorized to inspect and/or receive confidential tax information for the type of tax, forms,
     periods, and specific matters you list below. See the line 3 instructions.

        1:81' By checking here, I authorize access to my IRS records via an Intermediate Service Provider.
                        (a1                                        (b)                                  (c)                                    (d)
       Type of Tax Information (Income,                    Tax Form Number                     Year(s) or Period(s)                   Specific Tax Matters
  Employment, Payroll, Excise, Estate, Gift,
  Civil Penalty, Sec. 4980H Payments, etc.)
                                                         (1040, 941, 720, etc.)

INCOME/SPLIT LIABILITY                               1040/1099/SS-4/31                     1994THRU2021                          NOT APPLICABLE

CIVIL PENALTY                                       NOT APPLICABLE                        199403 THRU 202112                    NOT APPLICABLE

SEPARATE ASSESSMENT                                           1040                          1994 THRU 2021                       NOT APPLICABLE
   4 Specific use not recorded on Centralized Authorization File (CAF). If the tax information authorization is for a specific use not
     recorded on CAF, check this box. See the instructions. If you check this box, skip lines Sand 6 ...... •                                                             D
   s    Disclosure of tax information (you must check a box on line Sa or Sb unless the box on line 4 is checked):
       a If you want copies of tax information, notices, and other written communications sent to the appointee on an ongoing basis,
         check this box ................................. •                                                                                                               D
         Note. Appointees will no longer receive forms, publications, and other related materials with the notices.
       b If you don't want any copies of notices or communications sent to your appointee, check this box . . . . . . .. •                                                181.
   7 Retention/revocation of prior tax information authorizations. If the line 4 box is checked, skip this line. If the line 4 box isn't
     checked, the IRS will automatically revoke all prior Tax Information Authorizations on file unless you check the line 6
         box and attach a copy of the Tax Information Authorization(s) that you want to retain ............. •To revoke a prior tax                                       D
        information authorization(s) without submitting a new authorization, see the line 6 instructions.
   8 Signature of taxpayer. If signed by a corporate officer, partner, guardian, partnership representative, executor, receiver,
     administrator, trustee, or party other than the taxpayer, I certify that I have the authority to execute this form with respect to
     the tax matters and tax periods shown on line 3 above.

           •IF NOT COMPLETE, SIGNED, AND DATED, THIS TAX INFORMATION AUTHORIZATION WILL BE RETURNED.

           ~   DO NOT SIGN THIS FORM IF IT IS BLANK OR INCOMPLETE.


                                                                                                                                       617/2019
         Signature                                                                                                       Date

          Anthony Starkey
         Print Name                                                                                                     Title (if applicable)


For Privacy Act and Paperwork Reduction Act Notice, see Instructions.                                 Cat. No. 11596P                           Fonn      8821 (Rev. 1-2018)


                                                                                                      DoclD:cOc390f4537a954c9aee1af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.31 Page 31 of 54




  Prepared Exclusively For:
  Case # 101802-Pl
  Anthony Starkey
  3077 Clairemont Drive, #372
  San Diego, CA 92117
                                                                         0             ~(}~j_ - l a_~
                                                                                         fiARTNERS

                    OXFORD TAX PARTNERS, LLC i 215 W Ohio St. Suite 600 I Chicago IL 60654
                                {312) 858-8460 ! julie@oxfordtaxpartners.com




                                                                       Doc ID: c0c390f4537a954c9aee1 af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.32 Page 32 of 54



   Investigation Agreement




                                                                                                                      6/7/2019



  Anthony Starkey
  3077 Clairemont Drive, #372
  San Diego, CA 92117


  RE: Tax Resolution; Case # 101802-Pl

  Dear Anthony:

  We are pleased that you have contacted Oxford Tax Partners, LLC, for help with your tax situation.                          Our
  engagement process is limited to the terms and matters identified in the enclosed agreement.

  Per our conversation, the first step in addressing your tax situation is a comprehensive Investigation and Discovery
  into your full tax history. Please indicate your acceptance of this Client Setvices Agreement e'Agreement") by
  signing the last page of this Agreement.

  Once you've signed this Client Services Agreement as well as IRS Forms 8821 and 2848, my Compliance Team will
  contact the IRS directly on your behalf in order to access your full tax history. Once we have your entire tax
  history, my Resolutions Team will evaluate both your tax situation as well as your financial situation, and craft a
  resolution action plan specifically for you. The resolution action plan will be our recommendation on achieving the
  best possible resolution for your specific tax situation.

  As we discussed, the fee for our Investigation is $495.00. Please note that I can't provide the Investigation Analysis
  to you until your Investigation fee is paid-in-full. Though our Investigation can take several days to complete, the
  sooner you are able to pay the Investigation fee in full, the sooner we'll be able to present our findings to you. The
  Investigation Analysis will include our recommended resolution program for you, as well as the cost for Oxford Tax
  Partners to achieve that resolution.

  When your Investigation Analysis is complete and your Investigation fee is fully paid, I will reach out directly to
  you. As tax matters are complicated, it is imperative that we connect again at that time so that I can walk you
  through the Investigation Analysis in detail.

  Sincerely,



  Julie Dees I Tax Advisor
  Oxford Tax Partners, LLC

  Phone: (312)858-8460
  Email: Julie@oxfordtaxpartners.com
  Fax:




  } '~AsE"# 101802-Pl                        OXFORD TAX PARTNERS, LLC    I 215 W Ohio St   Suite 600   I Chicago II   60654




                                                                             DoclD:cOc390!4537a954c9aee1af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.33 Page 33 of 54

                                                                                 0           ~o~'°-
                                                                                               ~ARTNERS
                                                                                                               -, a_~


                                                                             OUR MISSION
                                                                             At Oxford Tax Partners, our only mission is to achieve
                           IRS Tax Resolution                                the best possible outcome for your unie!jue and
                                                                             complicated tax situation. While this sounds simple,
                            State Tax Resolution                             the world of IRS tax code is very complicated. For over
                                                                             10 years, we've used our v~st IRS tax knowledge and
                             Tax Return Prep                                 experience to gain favorable resolutions for thousands
                                                                             of happy clients.

                                            Step 1:                          HOW DOES THE PROCESS WORK?
                                            Free Initial                     Your initial touchpoint with Oxford Tax is with one of
                                                                             our Senior Tax Advisors. Your Advisor will listen to
                                            Consultation
                                                                             your tax issues and ask you a few questions related to
                                                                             your income, assets, debts, etc. lf it appears that you
                                                                             are a good candidate for a resolution, the next step is
                                                  Step 2:                    to perform a formal Investigation. This will allow our
                                                  Investigation &            team to understand your full situation, and formulate a
                                                  Discovery                  resolution action plan specifically for you. The goal is to
                                                                             make sure that you pay the least amount of money
                                                                             possible to the IRS/State!
                                                       Step 3:
                                                       Resolution            Should you decide to become an Oxford Tax client,
                                                       Planning&             your case file will be promptly transitioned to a
                                                       Negotiation           Resolutions Team, which consists of a Tax Attorney,
                                                                             Accountant, and Case Manager. The initial step for
                                                            Step4:           your team will be to prepare and file any missing tax
                                                                             returns. Once filed, your Tax Attorney will start the
                                                            Resolution
        \ INTEGRITY\                                                         process of preparing and submitting your proposed
        We've been battling the IRS for our                 Submission &
                                                                             resolution to the IRS and/or state.
        clients since 2004, while maintaining               Acceptance
        an A rating with the BBB. We must                                    WHAT OUTCOME CAN I EXPECT?
        be doing something right!
                                                                             Your outcome depends on the unique details of your
                                                                             specific situation. But, we've built our business by
                                                                             identifying and achieving the best possible outcome
        i   FLEXIBILITY\                                                     for our clients. Our Tax Attorneys are experts in




•
        We understand that many of our                                       negotiating hardship program enrollments on a daily
        clients are on strict budgets, and so
    '                                                                        basis for our clients, including:
        we do our best to provide manageable
                                                                                  •    Currently Not Collectible (CNC)
         payment plans for every client.
                                                                                  •    Offer In Compromise (OIC)
                                                                                  •     Penalty Abatement (PA)
                                                                                  •     Installment Agreement (IA)




-
         \NATIONWIDE PRESENCE\                                                    •     Partial Pay Installment Agreement (PPIA)
         We represent clients in all so states. Our                               •     Streamlined Installment Agreement (SIA)
         team of Tax Attorneys are experts in all I
•        areas of Federal and State tax
         ne.e;otiations.                                                                         0   Individual Taxpayers
                                                                                                r.7l Businesses
                                                                           Doc ID:   c0c39014537~54c9aee1 al9226d8bd9d877180c
        Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.34 Page 34 of 54




 Our Tax Attorneys specialize in all aspects
 of IRS tax debt settlement, including
 wage garnishment releases, bank levy
 releases, and hardship program
 enrollments.


WHAT MAKES OXFORD TAX                                    WHAT OUR CLIENTS ARE SAYING
UNIQUE?
Oxford Tax has become a leader in the                    "Working with Oxford Tax has been a huge relief
industry by adhering to   2   core philosophies:         for niy situation. Both Brian and i\11chael have
                                                         been very responsive and knowledgeable. They
#1 Every prospect receives a 100% free initial           have taken over all of my interactions v1ith the
consultation. We won't continue the process              IRS, which has been a huge relief in rny Jrfe right
with you unless we feel that you are a strong            now. They are still negotiating with the IRS but it
candidate for a resolution with the !RS and/or           looks like they are going to get for me a very
State.                                                   favorable outcome to my Issues. They have also
                                                                                                                    1111 TRUSTP!LOT

#2 Every Oxford Tax client is represented by
                                                         completed and filed 8 years worth of tax returns
                                                         for me!" Ryan M.
                                                                                                                     aaaaa
a licensed Tax Attorney. Other companies
often represent their clients with Enrolled              "I want to thank Oxford Tax for the professional
Agents. We've found that Tax Attorneys are
more likely to obtain the best possible
                                                         work that was done to work out a payment plan
                                                         with the IRS on my behalf. When ! worked with               NAEA
outcomes for our clients, and so we only                 the staff of Oxford Tax J was always treated in a           NATlONALASSOClATION
                                                                                                                      Ot BNROJ.U.D AO:ENt'S
represent our clients with Tax Attorneys.                professional n1anner and my questions and
That's the Oxford Tax difference!                        concerns were a/\vays addressed in a respectful
                                                         time period." Jay B.
WHY SHOULDN'T I HIRE A
LOCAL TAX ATTORNEY?                                      11
                                                              1 arn so glad I found Oxford Tax Partners.
While you most likely have tax attorneys in              Professional right from the start and they don't
your local market1 those attorneys don't                 mess around; they attack your situation and offer
specialize in negotiating with the IRS or state          you the best options on your IRS problem. There
tax authorities. At Oxford Tax, all we do is             are so many of these "Help you with the /RS'1
represent our clients on IRS and/or state tax
matters. We are able to produce better
                                                         companies that promise the world and feed on
                                                         taxpayer fear ·not the case with Oxford
                                                                                                                ra,
                                                                                                                I   ~   I
                                                                                                                            APPROVED
                                                                                                                            CONTINUING EDUCATION
                                                                                                                L:i.~ PROVIDER
results because that is all that we do.                  v,rhatsoever. l'in relieved now that my situation
                                                         has been resolved!" BJC




                 Contact me today and put your tax issues behind you, once and for all!
                    Julie Dees
                     Tax Advisor
                     Call or Text: (312) 858-8460
                                                                               215 W. Ohio Street, Suite 600
                                                                               Chicago, IL 60654               o-,;o~
                                                                                                                        ~ARTNERS
                                                                                                                                       -r:-,;
                                      julie@oxfordtaxpartners.com
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.35 Page 35 of 54



      Investigation Agreement




  Oxford Tax Partners. LLC                                             •   OTP will assist in preparing all pertinent information
                                                                           for the relevant Taxing Authority, including but not
                                                                           limited to preparing Collection Information
  215 W Ohio St. Suite 600, Chicago, IL 60654
                                                                           Statements and other collection division forms.
                                                                       •   OTP will consult with Client via telephone conference,
  OTP Service Agreement                                                    review financial condition of Client, review extent of
                                                                           Client's assets, review Client's current tax compliance,
  This Agreement shall be between Anthony Starkey
                                                                           review case history with Tax Authority, and gather
  {"Client") and Oxford Tax Partners, LLC {"OTP"), a company               any additional information from Client that OTP
  incorporated in the State of Jllinois, and shall be effective            deems necessary to achieve a resolution.
  as of the date signed.                                               •   OTP will, If in the best Interest of the Client, request a
                                                                           stay on enforced collection with relevant Taxing
  SCOPE OF ENGAGEMENT: This Agreement sets forth the                       Authority and communicate to Client the terms
  terms and conditions of OTP's engagement period                          negotiated to maintain such stay of enforced
  concerning Client's Federal and/or State tax accounts and                collection with Taxing Authority.
  potential tax liability. Client has contracted OTP to
  perform a comprehensive investigation into the client's              Cl!ent is advised that various strategies are available for
  full tax liabilities. OTP will file Form 8821 with the Internal      settlement of the outstanding liability, including but not
  Revenue Service, allowing OTP access to the client's                 limited to, abatement of penalty, installment agreements,
  master IRS tax file. OTP will maintain all sensitive client          offers-in-compromise, currently not collectible, lending
  data and information in strfct confidence, and will use IRS          and/or restructuring of business and finances.
  Form 8821 only for the activities described herein.
                                                                       While the majority of Client's information is collected from
  Upon completion of the investigation, OTP will provide an            the IRS master file, OTP will need additional information
  Investigation Analysis to the Client. Client acknowledges            from Client in order to prepare complete and accurate
  that the Investigation Analysis will not be provided to the          returns. OTP may ask Client to clarify some of the
  Client until the Investigation fee ls fully paid. A resolution       information, but OTP will not audit or otherwise verify the
  action plan and proposal will be included in the                     data submitted by Client. Information requested must be
  Investigation Analysis. Client acknowledges that any                 supplied in a timely manner. OTP will perform only those
  resolution engagement with OTP will be at an additional              accounting services that are needed to prepare Client's tax
  cost.                                                                returns. OTP's work will not Include an investigation to
                                                                       find defalcations or other irregularities. Accordingly, the
  Following delivery of the Investigation Analysis to the              services OTP provides should not be relied upon to
  Client, Client may engage OTP in an attempt to enter                 disclose errors, fraud or other illegal acts. OTP will,
  Client into a resolution with the Internal Revenue Service           however, inform Client of any material errors,
  ("IRS") and/or State Taxing Authority, per the list of "Tax          irregularities, fraud or other Illegal acts discovered during
  Resolution Services Contracted For" to be agreed upon by             the preparation. All work performed will be done in
  Client and OTP.                                                      compliance with the laws of the United States and the
                                                                       regulations and mandates set forth by the IRS. In
  Services provided may include any or all of the following:           accordance with the law, the IRS imposes penalties when
                                                                       taxpayers underestimate their tax liability. Client should
  •     OTP will represent the Client before the Internal              inform OTP of any concerns about such penalties. If,
        Revenue Service and/or State, per the list of "Tax             during the preparation of Client's tax returns, OTP
        Resolution Services Contracted For", via the                   encounters instances of unclear tax law, or potential
        submission of a Power of Attorney.                             conflicts in the interpretation of the law, OTP will contact
  •     An OTP representative will contact the Internal                Cllent and clearly outline the reasonable courses of action
        Revenue Service and/or State immediately to                    and the risks and consequences of each. OTP will ask that
        intercede with direct contact with the Client.                 Client, with OTP's assistance and recommendations,
  •     OTP will obtain and review Client account transcripts          choose the course of action that Client wish for OTP to
        to obtain an accurate determination of the liability           undertake.
        and ensure Client pays no more than what is owed.



      CASE# 101802-Pl                                    OXFORD TAX PARTNERS, LLC   I 215 W Oh10 St   Suite 500 \ Chicago IL 60654




                                                                                    Doc ID: c0c39014537a954c9aee1 af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.36 Page 36 of 54



    Investigation Agreement
                                                                                                  o~o~i1a.~
                                                                                                     ~ARTNERS

  OTP will convey to Client any pertinent correspondence,             payment schedule, OTP will halt all progress on the file. If
  requirements and/or negotiations with the IRS and/or                the failed payment isn't corrected in a timely manner, OTP
  State Taxing Authority conducted on behalf of the Client.           reserves the right to terminate representation. Engaging
  Unless otherwise specified, OTP will represent Client               the services of OTP does not mean Client is hiring a law,
  through the initial administrative levels of the JRS and/or         accounting, or securities firm, but a tax and creditor debt
  State Taxing Authority.                                             resolution firm. When OTP's services conclude, all unpaid
                                                                      charges shall become immediately due and payable. After
  COMMUNICATION: During the course of the engagement                  services conclude, OTP will, upon Client's request, deliver
  process, Client must remain in communication with OTP.              Client's file to Client, along with any Client property in
  Client must provide a valid contact phone number and/or             OTP's possession. OTP shall have no obligation to retain
  other means of contact to OTP at which Client can be                Client's files beyond one year after services conclude.
  reached at any time. Any attempt at contact or request for
  information must be responded to in a timely fashion.               CLIENT DUTIES ANO RESPONSIBILITIES: Client agrees to be
  Failure to provide information when requested may                   truthful, cooperative and responsive, and to provide OTP
  negatively affect or delay the engagement process. During           with a full and accurate disclosure of Client's financial
  the course of the engagement process, OTP may express               condition. Client agrees to complete and return all
  opinions or beliefs concerning Client's tax liabilities and         requested information to OTP in a timely fashion. Client
  the possible results of Client's case. Any such statement           will notify OTP of any changes in Client's financial
  made by any employee, partner, agent or affiliates of OTP           circumstances, marital status, contract information or any
  is intended to be an expression of opinion only, based on           other information In a timely fashion. Client agrees to
  information available to OTP at the time, and should not            return to OTP all forms and documents prepared by OTP in
  be construed as a promise or guarantee. OTP will perform            a timely fashion, without any changes, alterations, or
  the duties outlined in this Agreement, inform Client of the         modifications unless Client expressly notifies OTP of such
  progress of Client's case, and respond to Client's inquires         changes. Client acknowledges that Client is responsible for
  and communications. The IRS and State Taxing Authorities            all fees charged by the IRS and State Taxing Authority.
  decide the outcome of all submissions. Despite OTP's                Unless agreed upon by OTP and Client through a separate
  good faith efforts, OTP has no control over the IRS and             agreement, Client has not retained OTP for any services
  State Taxing Authority's final decisions, and therefore, OTP        other than those addressed within this Agreement. Client
  does not make any guarantees regarding the outcomes of              possesses the absolute right to accept or reject any
  Client's case. However, OTP will attempt to deliver high            resolution negotiated or proposed by OTP on behalf of
  quality, cost effective tax services and always work in             Client. Client acknowledges that OTP makes no warranties
  Client's best interests, subject to the duties of professional      or representations as to time to perform or complete
  responsibility and applicable laws.                                 services or to the outcome of the tax situation. Client
                                                                      understands that the IRS and State Taxing Authorities
  ill§.: OTP will charge an Investigation fee in the amount of        determine the acceptability of any resolution proposal and
  $495.00 in order to perform the services listed below               may reject, counter, or accept any proposal submitted to
  under the "Services Contracted For" heading. The total              such authority. Client understands that time is of the
  Investigation fee amount will be collected per the attached         essence and failure to submit or respond to requests for
  Payment Schedule. If Client chooses to engage OTP to                information could have a detrimental effect to the Client's
  attempt to enter Client into a resolution with th e IRS 1

                                                                      tax situation. Such failure can result in enforced collection
  and/or the State Taxing Authorities, OTP will charge an             activity including but not limited to liens, levies, and wage
  additional Tax Resolution fee, which OTP will present to            garnishment. Client also understands that penalties and
  Client and which Client will agree to following delivery of         interest may continue to accrue on Client's tax liability
  the Investigation Analysis. The outcome of Client's                  until such time as the tax liability is paid in full, settled, or
  resolution is based on the scope of the work outlined               can no longer be collected by any taxing authority.
  above, as well as OTP's expertise and experience with
  these matters. Client must also provide information                 LIMITATION OF SERVICES: Client expressly acknowledges
   pertinent to this matter accurately, timely, truthfully, and       that OTP is not a law firm. OTP and its employees provide
  fully to achieve said outcome. In consideration of the              tax representation before the applicable taxing
  services provided by OTP, Client agrees to pay fees in full         authorities, including, but not limited to, the IRS and any
  per the schedule listed on Client's Payment Authorization           applicable State Taxing Authority. The representations of
  Forms. If Client fails to adhere to any part of Client's            OTP and its employees should not be construed as legal




  ' GASE# 101802-Pl                                     OXFORD TAX PARTNERS, LLC   I 215 W   Ohio St Suite 600   I Chicago IL 60654



                                                                                    Doc ID: c0c39014537a954c9aee1 af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.37 Page 37 of 54



    Investigation Agreement




  counsel. Furthermore, OTP's services do not include                 alternate fax number or email address to receive such
  representation in connection with any litigation conducted          communications with the understanding that such change
  in any federal, state, or local court systems.                      will supersede any previous agreements. All electronic
                                                                      communications will be deemed to be valid and authentic,
  DISCLAIMERS: OTP has made no promises or guarantees                 and Client agrees that those electronic communications
  to Client about the outcome of Client's tax liability with          will be given the same legal effect as written
  the IRS and/or State Taxing Authority. Nothing in this              communications.
  agreement shall be construed as such a promise or                   Client has a right to receive a written copy of any
  guarantee of any kind. OTP does not make any guarantees             electronic record if applicable law specifically requires OTP
  or assurances that tax liens wilt not be filed, or that any         to provide such documentation. Client's consent may be
  other enforced collection actions will be avoided as OTP            withdrawn at any time upon OTP's receipt of such
  cannot control government policies, procedures, or                  withdrawal.      Client acknowledges and agrees that
  changes in law or due to the lack of disclosure by the              electronic communications are considered inherently
  Client. Any failure to maintain in communication with OTP           unsecure. Therefore, Client agrees that OTP has no
  or failure to uphold any Client responsibilities as outlined        liability to Client whatsoever for any loss, claims, or
  in this agreement shall cause OTP to discontinue rendering          damages arising or in any way related to any electronic
  services.                                                           communication. At all times, Client maintains the sole
                                                                      obligation to ensure that Client can receive OTP's
  TERMINATION: Either party may terminate this agreement              electronic communications, and access them on a regular
  for any reason. Upon cancellation of this agreement, all            and diligent basis. However, Client has the option to
  unpaid balances become immediately due for payment.                 receive all communications via telephone transmission or
  Client understands that any request to terminate this               by means of the United States Postal mail.
  agreement by Client must be made in writing and received
  by OTP at least three (3) business days prior to any                QUALITY CONTROL AND COMPLIANCE MONITORING:
  scheduled electronic debit in order to prevent such debit.          Client understands that all calls may be recorded and
  Written notice is defined as receipt of a letter, fax, or an        monitored for quality and compliance purposes. Client
  email communication addressed to the Billing Department             consents to OTP recording and monitoring all
  of OTP. This notice of termination must include Client's            communications with Client, storing and using such
  name, address, and subject matter.                                  communications in compliance with OTP's privacy policy
  However, in certain circumstances, OTP may, at its sole             and applicable laws.
  discretion, agree to accept Client's verbal termination
  notice via telephone transmission, subject to identity               CONFIDENTIALITY:       OTP   shall   hold    Client's   personal
  verification, among other requirements. OTP reserves the            information in confidence, except as necessary in the
  right to nullify and void any of its obligations should Client      course of OTP's performance of services under this
  fail to provide OTP with information in a timely manner or          agreement. Specifically, Client authorizes OTP to: {a)
  if the Client provides false or misleading information.             disclose such confidential information as necessary to
  Timely manner is defined as ten (10) business days from             third parties in order to facilitate the resolution of Client's
  the request date. As a result, all unpaid balances shall            tax liability; and (b) obtain necessary tax information
  become immediately due.                                             concerning Client from any taxing authority.

  ELECTRONIC COMMUNICATION AND TRANSMISSIONS:                          DISPOSITION OF RECORDS AND FILES: Client should not
  Client agrees that OTP may occasionally send and Client              mail original documents or records as they will not be
  will receive, in an electronic format, information                   returned to Client. Following the termination of OTP's
  pertaining to Client's tax liability.            Electronic          services, any nonpublic Information that Client has
  communications will only occur if Client provides a fax              supplied to OTP will be kept confidential in accordance
  number or email address of where to send such                        with applicable rules of professional conduct. However, it
  communications. Client may at any time provide an                    Is in Client's best interest to securely store
  any records, along with all supporting documents,                    and work product in order to be able to assist Client with
  cancelled checks, and other data that form the basis of              Client's professional needs, and in some cases, to comply
  income and deductions as these items may later be                    with applicable rules of professional conduct. In order to
  needed to prove the accuracy and completeness of the                 guard nonpublic personal information, OTP maintains
  returns to a taxing authority. OTP retains its own records           physical, electronic, and procedural safeguards that




  ''
   'C::f!.iSE # 101802-Pl                               OXFORD TAX PARTNERS, LI C   I 215 W   Ohio St Sutte 600    I Chicago !L 60654



                                                                                    Doc ID: c0c39014537a954c9aee1 af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.38 Page 38 of 54



    Investigation Agreement
                                                                                                  0~0~£1  a.~
                                                                                                    ~ARTNERS

  comply with rules of professional standardsi however OTP            fees, other costs, and reasonable attorneys' fees shall be
  reserves the right to destroy and dispose such documents            borne equally by the parties.
  in its entirety.
                                                                      SEVERABILIJY: This written Agreement constitutes the full
  INDEMNIFICATION: Client agrees to indemnify and hold                and complete agreement as to the engagement services to
  harmless OTP and OTP's employees, partners, agents, and             be provided by OTP on behalf of Client. No prior
  affiliates from any and all liabilities, costs, expenses,           agreement, correspondence or understanding pertaining
  claims, actions, fines, penalties, proceedings, damages or          to any such matter shall be effective to interpret or modify
  demands of any kind or nature, occasioned by or arising in          the terms hereof. Therefore, this written Agreement
  connection with any and all third party claims incurred as a        supersedes any and all other agreements or
  result of any intentional conduct, fraudulence, negligence          understandings, whether written or oral. Every provision
  or acts or omission of Client or any breach or default in the       of this agreement is intended to be severable from this
  performance of any obligation of Client under this                  agree_ment. It is specifically agreed by and among the
  agreement.                                                          parties hereto that if any of the provisions of this
                                                                      agreement shall contravene or be invalid as a matter of
  ARBITRATION: Although OTP does not anticipate that any              law, then it is agreed that such contravention or invalidity
  dispute may arise between the parties, in the unlikely              shall not invalidate the whole Agreement, but the
  event of a controversy, dispute, or question arising out of,        Agreement shall be construed as if not containing the
  or in connections with this agreement or engagement,                particular provision or provisions held to be invalid.
  such dispute shall be determined by binding arbitration
  under the Commercial Arbitration Rules of the American              GOVERNING LAW: The laws of the State of Illinois shall
  Arbitration Association. Any such arbitration shall be held         govern the validity of this agreement, the construction _of
  in Chicago, Jllinois unless the parties mutually agree on an        Its terms herein, and the interpretation of the rights and
  alternative location.      The arbitrator shall have the            duties              of            each               party.
  discretion to order that the costs of arbitration, including



  I represent that I have read, understand, and agree to be bound by the terms of this Client Services
  Agreement in its entirety. I acknowledge that this Client Services Agreement has been explained to
  my full satisfaction, and that I have no unanswered questions about the Client Services Agreement.



  AGREED AND ACCEPTED:



  Date: 6/7/2019


  Name: Anthony Starkey




   <itfo.:SE # 1Cl1802*P1                              OXFORD TAX PARTNERS, l LC   ! 215 W   Oh10 Sl Suite 600 ] Chtcago IL 60654




                                                                                   Doc ID: c0c39014537a954c9aee1 af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.39 Page 39 of 54




                                     THE OXFORD GUARANTEE

 There are very few things in life that are guaranteed and we are proud to say that our service is
 certainly one of them. Our overall resolution results consistently prove how important it is for us
 to investigate every single tax situation that comes our way. Every taxpayer is entitled to hire
 someone they can trust and we believe that our program allows you to do just that. When you
 enroll into our Investigation, we guarantee the following:


            . / File Form 8821
            . / Contact an IRS Representative directly
            . / Perform a detailed Compliance Check outlining all outstanding tax issues
            . / Obtain any official IRS transcripts for years in question
            . / Execute a thorough Financial Analysis based off the info you provided
            ./Analyze our findings for prequalification into all available resolution programs
            . / Compile a formal resolution strategy
            . / Finalize the cost for each strategy provided


                         If we fail to do any of the items listed above,
                             we guarantee your MONEY BACK!!

   We are very confident in our process and think you're entitled to a 100% refund of the
  investigation fee if we fail to complete any of the services listed above. A 'Satisfaction Guarantee'
  doesn't promise you answers, but a 'Service Guarantee' does, so that's what we're willing to
  provide.




  Stephen Down, Co-Founder                                                          Anthony Starkey

  Temzs and Agreementfor The ~rd Guarantee': Client agrees and understands that a refend is only warranted if O>iford Tax
  Partners (OTP) fails to perform the outlined responsibilities. Refunds do not apply to a client's frustration, dissatisfaction, or
  discontent with the results of the investigation performed by OTP. Client understands that OTP cannot guarantee specific
  outcomes with the IRS or any state trucing authority. All resolution options will be presented to the client and OTP will provide the
  client with any infonnation they've obtained regarding their tax problem. If OTP determines that no solution(s) are available to
  resolve the tax matter, the client will receive a.full refund.for the investigation service fee.




                                                                                           Doc ID: c0c39014537a954c9aee1 af9226d8bd9d877180c
  Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.40 Page 40 of 54



       Investigation Agreement




                                      Services Contracted For



      Product Name
                                 OTP will provide a comprehensive Investigation
Personal Investigation - IRS     Analysis and Case Review upon completion of                           1             $495.00
                                                the investigation.




                                 Total Investigation Fee: $495.00




      GASE# 101802 Pl                        OXFORD TAX PARTNEHS, LLC   I 2J 5 W   Ohio St Suite 600   I Chicago ll 60654



                                                                        Doc ID: c0c390f4537a954c9aee1 af9226d8bd9d877180c
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.41 Page 41 of 54



   Investigation Agreement




              PAYMENT AUTHORIZATION AND PAYMENT SCHEDULE

  I have read and agree to all the terms and conditions on this page and any other contract or document
  that accompanies this agreement. I certify that I am the authorized account holder !or the payment
  account information provided verbally to OTP. I understand this is a legally binding agreement between
  Client and Oxford Tax Partners, LLC ("OTP"). I also understand that if my transaction fails, for any
  reason, OTP will attempt to run the transaction at its discretion within 72 hours. I also agree not to dispute
  these scheduled payments with my bank/credit card company. If I decide to cancel services, I understand
  that I must notify OTP at least 3 days prior to the next billing date in order to avoid any future charges. I
  understand and hereby acknowledge that before OTP can begin its efforts to resolve my tax matters, I
  agree to pay all !ee(s) by the means set forth on this "Payment Authorization Form" and any subsequently
  executed Payment Authorization f;orm. I therefore authorize OTP to process all my payments
  automatically according to the payment schedule listed below. Additionally, I acknowledge that the lees in
  ths Agreement only cover the corresponding services listed per the "Tax Resolution Services Contracted
  For". Any lees for additional services I wish to retain may be agreed upon verbally over the phone or
  electronically. I authorize regularly scheduled charges to the credit card or bank account that I provided
  verbally to Oxford Tax Partners, LLC, per the payment schedule that I set verbally with OTP.


  NOTE: FAILURE TO MAKE PAYMENTS, PER YOUR PAYMENT SCHEDULE, WILL RESULT IN AN
  IMMEDIATE SUSPENSION OF YOUR CASE AND ALL WORK WILL STOP IMMEDIATELY.
  SUSPENSION COULD JEOPARDIZE PROTECTION FROM IRS COLLECTION ACTIVITY.




   CASE# 101802~P1                            OXFORD TAX PARTNERS, LLC   I 215 W Ohio St   Suite 600   I Chicago IL 60654



                                                                         Doc ID: c0c390!4537a954c9aee1 af9226d8bd9d877180c
 Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.42 Page 42 of 54


YHELLOSIGN                                                                                  Audit Trail

                                          IRS Investigation Documents for Anthony Starkey
TITLE

FILE NAME
                                          content, content

DOCUMENT ID
                                          c0c390f4537a954c9aee1 af9226d8bd9d877180c

STATUS                                    @Completed


This document was requested from oxfordtax--hellosign.na80.visual.force.com



Document History


                 06/07/2019               Sent for signature to Anthony Starkey
    SENT         16:15:09 UTC-6           (seoresearchdata@gmail.com) from julie@oxfordtaxpartners.com
                                          IP: 144.121.162.106




                 06/07/2019               Viewed by Anthony Starkey (seoresearchdata@gmail.com)
   v1ewet>       16:26:08 UTC-6           IP: 70.95.42.170



                 06/07/2019               Signed by Anthony Starkey (seoresearchdata@gmail.com)
   SIGNED        16:30:37 UTC-6            IP: 70.95.42.170




                 06/07/2019               The document has been completed.
        0
 COMPl.ETED       16:30:37 UTC-6
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.43 Page 43 of 54




                          Exhibit D


                            •
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.44 Page 44 of 54

                                                                                                              Page 6 of 9
                               768 F.3d 871, *877; 2014 U.S. App. LEXIS 18019, **12

Sch. Qj§J.. 2?8 F.3d 1003. 1017 (9tll Cir. 2000), cert.        common law, is established between the defendant and
denied, 532 U.S. 994, 121 S. Ct. 1653, 149 L. Ed. 2d           a third-party caller. 5
636 12001!. For example, the First Amendment does
                                                               [*878] This interpretation is consistent with that of the
not require the federal government to fund messages
                                                               statute's implementing agency, which has repeatedly
both for and against abortion. Cf. Rust v. Sullivan. 500
                                                               acknowledged the existence of vicarious liability under
_(f.S. 173, 203. 111 S. Ct. 1759, 114 L Ed. 2d 233 11991 J
                                                               the TCPA. HN9 The Federal Communications
(upholding, under the government speech doctrine,
                                                               Commission is expressly imbued with authority [*'14] to
regulations forbidding certain publicly funded doctors
                                                               "prescribe regulations to implement the requirements"
from endorsing abortion). Similarly, in this context, the
                                                               of the TCPA. 47 U.S.C. § 2271b)(2). As early as 1995,
doctrine would preclude Campbell-Ewald from                    the FCC stated that "[c]alls placed by an agent of the
demanding that the Navy create an advertising                  telemarketer are treated as if the telemarketer itself
campaign that discourages military participation. The          placed the call." In re Rules and Regulations
government speech doctrine is simply immaterial to the         Implementing the TCPA of 1991, 10 FCC Red. 12391,
present dispute, in which the plaintiff is not advocating      12397 (1995). More recently, the FCC has clarified that
for viewpoint neutrality, but is instead challenging the       vicarious liability is imposed "under federal common
regulation of a particular means of communication.             law principles of agency for violations of either section
                                                               227/b) or section 227!c) that are committed by
IV.                                                            third-party telemarketers." In re Joint Petition Filed by
                                                               Dish Network, LLC, 28 FCC Red. 6574, 6574 (2013).
Campbell-Ewald nevertheless argues that it cannot be           Because Congress has not spoken directly to this issue
held liable for TCPA violations because it outsourced          and because the FCC's interpretation was included in a
the dialing and did not actually make any calls on behalf      fully adjudicated declaratory ruling, the interpretation
of its client. See 47 U.S. C. § 227/b)l1)!A)(iii) (rendering   must be afforded Chevron deference. Metrophones
it unlawful "to make any call" using an automated dialing       Telecomm., Inc. v. Global Crossing Te!ecomm., Inc.. ,
system). Gomez, in fact. concedes that a third [**13]          423F3d1056, 1065 (9th Cir. 2005) (citing Nat'! Cable &
party transmitted the disputed messages. Even so,               Telecomms. Ass'n v. Brand X Internet Servs .. 545 U.S.
Campbell-Ewald's argument is not persuasive.                   967, 980-85, 125 S. Ct. 2688, 162 L. Ed. 2d 820 12005))
                                                               (other citations omitted), aff'd, 550 U.S. 45. 127 S. Ct.
                                                                1513. 167 L. Ed. 2d 422 12007); see also Chevron,
Although Campbell-Ewald did not send any text
                                                                U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S. 837,
messages, it might be vicariously liable for the
                                                                843, 104 S. Ct. 2778. 81 L. Ed. 2d 694 11984) ("If,
messages sent by Mindmatics. The statute itself is
                                                               however, the court determines Congress has not directly
silent as to vicarious liability. We therefore assume
                                                               addressed the precise question at issue, the court does
that Congress intended to incorporate "ordinary
                                                                not simply impose its own construction on the statute,
tort-related vicarious liability rules." Meyer v. Hollev.
                                                                as would be necessary in the absence of an
537 U.S. 280, 285. 123 S. Cl. 824, 154 L Ed. 2d 753
                                                                administrative interpretation." (footnote omitted)).
12003!. Accordingly, HNB "[a]bsent a clear expression
of Congressional intent to apply another standard, the         Campbell-Ewald concedes that the FCC already
Court must presume that Congress intended to apply             recognizes vicarious /iabilitvin this context, but argues
the traditional standards of vicarious liability ...."         that vicarious liability only extends to the merchant
Thomas v. Taco Bell Coro., 879 F. Supp. 2d 1079, 1084          whose goods or services are being promoted [**15] by
(C.D. Cal. 2012), aff'd, 582 F.App'x678, 2014 U.S. App.        the telemarketing campaign. Yet the statutory language
LEXIS 12547, 2014 WL 2959160 19th Cir. 2014! (per              suggests otherwise, as§ 227(b) simply imposes liability
curiam). Although we have never expressly reached              upon "any person"-not "any merchant." See Ali v. Fed.
this question, several of our district courts have already     Bureau of Prisons, 552 U.S. 214. 221, 128 S. Ct. 831.
concluded that the TCPA imposes vicarious liability            169 L Ed. 2d 680 12008) (interpreting the use of "any"
where an agency relationship, as defined by federal            as "all-encompassing"); 47 C.F.R. § 64. 1200

5
   Ibid. See also Kristensen v. Credit Pavment Seivs.. No. 2:12-CV-00528-APG, F. Supp. 2d , 12 F. Supp. 3d 1292, 2014
U.S. Dist. LEXIS 41696, 2014 WL 1256035 (0. Nev. Mar. 26, 2014); In re Jiffvlube lnt'l Inc., 847 F. Supp. 2d 1253 (S,D. Cal.
2012); Kramer v. Autobvtel, Inc .. 759 F. Supp. 2d 1165 (N.D. Cal. 2010).

                                                      Anton Ewing
  Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.45 Page 45 of 54
                                                                                                                   Page 10of11
                                                2018 U.S. App. LEXIS 26883, *24

Congress's 2015 amendment -to the TCPA provides                      HN9('i-'] We also reject Crunch's argument that a
additional information about Congress's views on the                 device cannot qualify as an ATOS unless it is fully
scope of the definition of ATOS_. After the FCC issued its           automatic, ·meaning that it must operate without any .
2015 order, Congress added language to §                             human intervention whatsoever. By referring to the
2271b!{1)1A!liiiJ, exempting the use of an ATOS to make              relevant device as an "automatic t!llephone dialing
calls "solely to collect a debt owed to or guaranteed by             system," Congress made clear that it was targeting
the United States." Bipartisan Budget Act of 2015. Pub.              equipment that could engage in automatic dialing, rather
!,.. No. 114-74. § 301. 129 Stat. 584. 588 (codified at 47           than equipment that operated without any human
U.S. C. § 227(b)(1)(A!!iiiJ). Like the exception allowing            oversight or control. 47 U.S.C. § 227(a)(1! (emphasis
the use of an autodialer to make calls "with the prior               added); see ACA lnt'i. 885 F.3d at 703 ('"[A]uto' in
express consent of the called party," this debt collection           autodialer-or, equivalently, 'automatic' in 'automatic
exception demonstrates that equipment that dials from a              telephone dialing system,' 47 U.S.C. § 227(a)(1 )-would
list of individuals who owe a debt to the United States is           seem to envision non-manual dialing of telephone
still an ATOS but is exempted from the TCPA's                        numbers."). Common sense indicates that human
strictures. Moreover, in amending this section, Congress             intervention of some sort is required before an
left the definition of ATOS untouched, even though the               autodialer can begin making calls, whether turning on
FCC's prior (*25] orders interpreted this definition to              the machine or initiating its functions. Congress was
include devices that could dial numbers from a stored                clearly aware that, at the very least, a human has to flip
list. We "presume that when Congress amends a                        the switch on an ATOS. See The Automated Telephone
statute, it is knowledgeable about judicial decisions                Consumer Protection Act of 1991, Hearing Before the
interpreting the prior legislation." Porter v. Bd. of Trs. of        Subcomm. on Commc'ns of the Comm. on Commerce,
Manhattan Beach Unified Sch. Dist.. 307 F.3d 1064,                   Sci., and Transp., 102nd Cong. 15 (1991) [*27]
 1072 (9th Cir. 20021. Because we infer that Congress                (statement of Robert Bulmash, President, Private
was aware of the existing definition of ATOS, its                    Citizen, Inc.) (describing a pitch for autodialers in a
decision not to amend the statutory definition of ATOS               telemarketing magazine as stating: "You come home
to overrule the FCC's interpretation suggests Congress               from work[, and] turn on the machine, just like turning on
gave the interpretation its tacit approval. See Lorillard v.         a radio."). Crunch does not dispute that the
Pons. 434 US. 575, 580. 98 S. Ct. 866, 55 L. Ed. 2d 40               Textmunication system dials numbers automatically,
f 1978) ("Congress is presumed to be aware of an                     and therefore it has the automatic dialing function
administrative or judicial interpretation of a statute and           necessary to qualify as an ATOS, even though humans,
to adopt that interpretation when it re-enacts a statute             rather than machines, are needed to add phone
without change.").                                                   numbers to the Textmunication platform.

HNB[i'] Despite the ambiguity of the statutory definition            D
of ATOS, reading the definition "in [its] context and with
                                                                     Because we read § 2271al(1 I to provide that the term
a view to [its] place in the overall statutory scheme,"
Brown & Williamson Tobacco Coro .. 529 US. at 133,
we conclude that the statutory definition of ATOS is not             assumption that a device must be able to generate random or
                                                                     sequential numbers in order to qualify as an ATOS.
limited to devices with the capacity to call numbers
                                                                     Dominquez ex rel. Himself v. Yahoo. Inc., 894 F.3d 116, 120
produced by a "random or sequential number
                                                                     13d Cir. 20181 (stating, without explanation, that the plaintiffs
generator," but also includes devices with the capacity              claims against Yahoo failed because he "cannot point to any
to dial stored numbers automatically. Accordingly, we                evidence that creates a genuine dispute of fact as to whether
read § 227!a)(1) to provide that the term automatic                  [Yahoo's device] had the present capacity to function as an
telephone dialing system means equipment which has                   autodialer by generating random or se~uential telephone
the capacity-(1) to [*26] store numbers to be called or              numbers and      dialing those numbers").      In making     this
(2) to produce numbers to be called, using a random or               assumption, the Third Circuit failed to resolve the linguistic
sequential number generator-and to dial such                         problem it identified in an unpublished opinion in the same
numbers. 8                                                           case, where it acknowledged that "it is unclear how a number
                                                                     can be stored (as opposed to produced) using 'a random or
                                                                     sequential number generator."' Qominquez v. Yahoo. /r]_q_';.!_629
limited to dialing wholly random or sequential blocks of             F. ARJ2X1_g!l, 372 n.1 !3d Cir. 20151. Because the Third Circuit
numbers, but could be configured to dial a curated list.             merely avoided the interpretive questions raised by the
                                                                     statutory definition of ATOS, its published opinion is
6 Therefore,   we decline to follow the Third Circuit's unreasoned   unpersuasive.

                                                            Anton Ewing
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.46 Page 46 of 54




                          Exhibit E
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.47 Page 47 of 54




                             UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF PENNSYLVANIA'

          JAMES EVERETT SHELTON,            CIVIL CASE

                    Plaintiff(s)            Case No.     2:18-cv-02071

              v.                            Philadelphia, Pennsylvania
                                            May 1, 2019
          FAST ADVANCE FUNDING, LLC         Time 9:15 a.m. to 9:59 p.m.

                    Defendant(s),



                     TRANSCRIPT OF HEARING AND ORAL ARGUMENTS
                       BEFORE THE HONORABLE CHAD F. KENNEY
                        UNITED STATES DISTRICT COURT JUDGE

          APPEARANCES:

          For the Plaintiff:            Bryan Anthony Reo, Esq.
                                        Reo Law LLC
                                        PO Box 5100
                                        Mentor, OH 44061

          For Defendant:                John P. Hartley, Esq.
                                        Complete Business Solutions Group
                                        20 N. 3rd Street
                                        Philadelphia, PA 19106

          Court Recorder:               Christopher Kurek
                                        Clerk's Office
                                        u.s. District Court
          Transcription Service:        Precise Transcripts
                                        45 N. Broad Street
                                        Ridgewood, NJ 07450

          Proceedings recorded by electronic sound recording; transcript
          produced by transcription service.
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.48 Page 48 of 54


                                                                                29


      1                 MR. HARTLEY:     I do agree with you Your Honor.
                        '
      2                 THE COURT:     Right.

      3                 MR. HARTLEY:     It's just that --

      4                 THE COURT:     So, where were you asking for

      5    discovery on that issue all along, where was your client

      6    all along to participate in this case?            That's a question

      7    you have to ask your client, I wondered all along where

      8    your client was in this case.         Now they want to raise a

      9    legal issue that requires some discovery, requires to ask

     10     for discovery, now you come in and say, Judge it's, it's a

     11    -- I want, I want my record, you had all this time to

     12    create your record and make this argument, all this time

     13     for me to, potentially, to decide this on summary

     14     judgment, to go through all the, to go through all the law

     15    and to make a decision, and now you don't have your

     16    record.      And, that's not on me, that's not on the Court,

     17    that's on your client.         And, I could see the attitude of

     18    your client through your attorney in the Rule 16, that I'm

     19    not going to just           I'm, I'm -- we're not doing anything

     20    with this because we don't believe in their case and it

     21     looked as if they were like, because they're serial

     22     litigant.     Well, the only way this, this act is going to
     23    get any teeth in i t at all is through a          serial litigant.

     24    So, I just don't understand why your, your client took

     25    that approach and it's interesting to me from a visual
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.49 Page 49 of 54




                                         CERTIFICATE

           I, Stephanie Garcia, court approved         t~anscriber,   certify that

           the   foregoing     is   a   correct   transcript   from   the   official

           electronic sound recording of the proceedings in the above-

           enti tled matter.




           May 10, 2019
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.50 Page 50 of 54




                          Exhibit F
            Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.51 Page 51 of 54


                                           ANTON A. EWING                                                                          Page:              A-2 of 38
                                           3077 CLAIREMONT DR # 372                                                     Bill Cycle Date:              08/10/17 - 09/09/17
                                           SAN DIEGO, CA 92117-6800                                                            Account:               337032098931




                                                                                                                       Visit us online at: www.att.com


                                                                                            Place                               Rate        Feature             Airtime    LD/Addl
                                                                                  Time    Celled          Number Called         Code        Code      Min       Charges    Charges
                                                                                  Friday, OB/1B
                                                                                  06:16p LOCAL C L .                            SDDV                        1       0.00      0.00
Call Detail - Continued                                                           06: 16p LOCAL CL                              SDDV                        1       0.00      0.00
         Place                    Rate   Feature             Airtime    LD/Addl   06: 22p LOCAL CL                              SDDV                        4       0.00      o.oo
Time     Called   Number Called   Code   Code      Min       Charges    Charges   06: 39p LOCAL CL                              SDDV                        3       0.00      0.00
Monday, OB/14                                                                     Saturday, OB/19
10:16a Toll F CL                  SDDV               41          0.00      o.oo   12:00p LOCAL CL~                              SDDV                        5       o.oo      0.00
10:57a SNDG SCA                   SDDV                1          0.00      0.00   07:25p CORONA CA~                             SDDV                        1       0.00      0.00
10:5Ba SNDG SCA                   SDDV                1          0.00      o.oo   Sunday, OB/20
10:59a ESCONO CA                  SDDV                1          0.00      0.00   01 :28p INCOMI C .                            SDDV                        1       0.00      0.00
11 :22a CORONA CA                 SDDV                5          0.00      o.oo   01 :40p INCOHI CL                             SDDV                        1       o.oo      0.00
11 :50a INCOMI CL                 SDDV                2          o.oo      0.00   02:55p Toll F CL                              SDDV                        2       0.00      0.00
12:1Bp CORONA CA                  SDDV                1          0.00      0.00   03:13p CORONA CA                              SDDV                        1       0.00      0.00
12:20p CORONA CA                  SDDV                1          0.00      0.00   Monday, 08/21
01 :55p RANCPE CA                 SDDV               10          0.00      0.00   OB:10a INCOMI C                               SDDV                     1          0.00      0.00
02:05p CORONA CA                  SDDV                3          o.oo      0.00   OB:13a INCOHI CL                              SDDV                     2          0.00      0.00
02:15p INCOMI CL                  SDDV               15          0.00      0.00   OB:15a INCOKI CL                              SDDV                     1          0.00      0.00
02:5Bp CORONA CA                  SDDV                2          0.00      0.00   OB:18a INCOHI CL                              SDDV                     3          0.00      0.00
03:06p INCOMI CL                  SDDV                5          o.oo      0.00   OB: 54a INCOHI CL                             SDDV                     7          0.00      0.00
03:16p SNDG SCA                   SDDV                2          0.00      0.00   09:10a INCOHI CL                              SDDV                     5          0.00      0.00
03:1Bp INCOMI CL                  SDDV                1          0.00      0.00   09: 21 a INCOHI CL                            SDDV                     2          o.oo      o.oo
11 :OBp IRVING TX                 SDDV                3          0.00      0.00   09: 54a INCOHI CL                             SDDV                     5          0.00      0.00
11 :19p IRVING TX                 SDDV                2          o.oo      0.00   10:19a INCOHI CL                              SDDV                     4          0.00      0.00
11 :47p IRVING TX                 SDDV                5          o.oo      0.00   10:50a INCOHI CL                              SDDV                    14          0.00      0.00
Tuesday, OB/15                                                                    01 :34p INCOHI CL                             SDDV                     1          0.00      0.00
12:11a IRVING TX - -              SDDV                   1       0.00      0.00   01 :47p INCOHI CL                             SDDV                     3          0.00      o.oo
09:12a INCOHI C L . . - .         SDDV                   6       0.00      0.00   01 :52p CORONA CA                             SDDV                     4          o.oo      o.oo
10:00a CORONA CAA••-              SDDV                   1       o.oo      0.00   02:00p Toll F CL                              SDDV                     1          0.00      0.00
10:04a CORONACA-                  SDDV                   1       0.00      0.00   02:01p Toll F CL                              SDDV                     1          0.00      0.00
10: 04a INCOHI CL                 SDDV                   1       0.00      0.00   02:01p Toll F CL                              SDDV                     2          0.00      0.00
11:05a POWAY CA                   SDDV                   3       o.oo      o.oo   02:03p Toll F CL                              SDDV                     1          0.00      o.oo
12:01p INCOHI CL                  SDDV                   3       0.00      0.00   04:28p INCOKI CL                              SDDV                     1          o.oo      o.oo
05:43p BLOCKED                    SDDV                   2       0.00      0.00   04:28p INCOMI CL                              SDDV                     1          0.00      0.00
06:2Bp BLOCKED              00    SDDV                   1       0.00      0.00   04:29p INCOKI CL                              SDDV                    14          o.oo      0.00
Wednesday, OB/16                                                                  04:42p CORONA CA                              SDDV                     1          0.00      0.00




                      •
02:15p BLOCKED                    SDDV                   1       0.00      0.00   04:44p INCOKI CL                              SDDV                     1          0.00      0.00
02:49p BLOCKED                    SDDV                   3       0.00      0.00   04:45p SNDG S CA                              SDDV                     2          0.00      0.00
03: 1Bp BLOCKED                   SDDV                   B       0.00      0.00   04:50p INCOMI CL                              SDDV                     4          o.oo      0.00
Thursday, OB/17




                      •
                                                                                  04:57p NMOR TN                                SDDV                     2          0.00      0.00
02:37p BLOCKED                    SDDV               12          0.00      o.oo   05: 14p CORONA CA                             SDDV                     1          0.00      0.00
03:2Bp BLOCKED                    SDDV                5          0.00      0.00   05:38p INCOHI CL                              SDDV                    11          o.oo      0.00
03: 36p BLOCKED                   SDDV                2          0.00      0.00   05:49p INCOMI CL                              SDDV                     6          0.00      0.00
05:13p INCOHI CL                  SDDV                6          0.00      0.00   OB:11p INCOKI CL                              SDDV                     3          0.00      0.00
06: 20p BLOCKED                   SDDV                1          0.00      0.00   OB:47p INCOKI CL                              SDDV                     7          o.oo      0.00
_Friday. 0811.!l.                                                                 11 :31p CHULAV CA                             SDDV                     1          0.00      0.00
09:24a BLOCKED    000·000-0000    SDDV               25          0.00      0.00   Tuesday, 08122
11 :03a   INTERN CL               SDDV                   1       o.oo      o.oo
                                                                                  09:31a    CORONA C A .                         SDDV                       1       o.oo      o.oo
11 :06a   It'VR" £'               SDDV                1          0.00      0.00   10:07a CORONA CA                               SDDV                       2       0.00      0,00
02:54p    BLOCKED  000-000-0000   SDDV               15          0.00      0.00   10:45a INCOHI CL                               SDDV                       1       0.00      0.00
06:07p    LOCAL CL 1BOOB29ll417   SDDV                B          o.oo      0.00   12:08p INCOHI CL                               SDDV                       2       0.00      0.00
06:09p    BLOCKED  000-000-0000   SDDV                2          0.00      o.oo   12:12p Toll F CL                               SDDV                       1       0.00      0.00



                                                                                  © 2012 AT&T Intellectual Property. All rights reserved.
            Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.52 Page 52 of 54
                                                                                                          Page:                  9 of 23

              AT&T                                                                                        Issue Date:
                                                                                                        Account Number:
                                                                                                                                 Jun 09, 2019
                                                                                                                                 337032098931



... 619.719.9640 continued
          Place        Number   Rate   Feature         Airtime   LO/Addi                     Place          Number        Rate   Feature         Airtime    LO/Addi
Time      Called       Called   Code   Code      Min   Charges   Charges   Time              Called        ·Called        Code   Code      Min   Charges    Charges
Sunday, Jun 02                                                             T..i~   !!!   9J, !le!! ""
03:32prn INCOMI CL . . SDDV                              $0.00     $0.00   09:4Sam            LA MES CA                   SODV                      $0.00     $0.00
OB:OJpm INCOMI CL      SODV                              $0.00     $0.00   10:14am            INCOMI CL                   SDDV                      $0.00     $0.00
08:48pm INCOMI CL      SDDV                              $0.00     $0.00   10:35am            INCOMICL                    SDDV               5      $0.00     $0.00
Monday. Jun 03                                                             11:57am            SILVER WA                   SDDV               1      $0.00     $0.00
                                SDDV                                       11:58am            SILVER WA                   SDDV               1      $0.00     $0.00
07:56am CORONA CA                                        $0.00     $0.00
                                                                           11:58am            SILVER WA                   SDDV               1      $0.00     $0.00
OB:OOam CORONA CA               SDDV                     $0.0D     $0.00
                                                                           11:59am            SILVER WA                   SDDV                      $0.00     $0.00
09:12am INCOMI CL               SDDV                     $0.00     $0.00
                                                                           11:59am            SILVER WA                   SDDV                      $0.00     $0.00
10:35am INCOMI CL               SDDV                     $0.00     $0.DO
                                SDDV                                       12:00pm            SILVER WA                   SDDV                      $0.00     $0.00
10:43am INCOMI CL                                        $0.00     $0.00
                                                                           12:01pm            SILVER WA                   SDDV               1      $0.00     $0.00
10:48am Toll FCL                SDDV               4     $0.0D     $0.00
                                                                           01:01pm            INCOMI Cl                   SDDV               2      $0.00     $0.00
10:53am INCOMI CL               SDDV                     $0.00     $0.00
11:23am lNCOMl CL               SDDV               6     $0.00     $0.00   01:1Spm            INCOMI Cl                   SDDV               1    '$0.00      $0.00
                                                                           02:0Jpm            Toll F Cl                   SDDV              40      $0.00     $0.00
12:00pm INCOMI CL               SDDV               1     $0.00     $0.00
12:21pm INCOMI CL               SDDV               3     $0.00     $0.00   02:45pm            WASHIN DC                   SDDV                      $0.00     $0.00
                                                                           02:47pm            IRVINECA                    SDDV               3      $0.00     $0.00
01:1lpm CORONA CA               SDDV               1     $0.00     $0.00
                                                                           03:18pm            INCOMI Cl                   SDDV               4      $0.00     $0.0D
02:06pm INCOMI CL               SDDV                     $0.00     $0.00
                                                                           OJ:25pm            INCOMICL                    SDDV               6      $0.00     $0.00
02:07pm INCOMI CL               SDDV                     $0.00     $0.DO
                                                                           03:34pm            CORONA CA                   SDDV                      $0.00     $0.00
02:2Spm INCOMI CL               SDDV                     $0.00     $0.00
                                                                           03J6pm             CHULAV CA                   SDDV               4      $0.00     $0.00
D3:10pm LOSANG CA               SDDV                     $0.00     $0.00
                                                                           03:47pm            INCOMI CL                   SDDV               6      $0.00     $0.00
03:16pm LA MES CA               SDDV                     $0.00     $0.00
                                                                           04:20pm            INCOMI CL                   SDDV              10      $0.00     $0.00
03:19pm INCOMI CL               SDDV              17     $0.00     $0.00
04:41pm WALDOR MD               SDDV                     $0.0D     $0.00   OS:Olpm            INCOMI Cl                   SDDV              14      $0.00     $0.00
04:41pm BEREA OH                SDDV               2     $0.00     $0.00   OS:29pm            INCOMI CL                   SDDV               9      $0.00     $0.00
                                                                           05:38pm            INCOMI Cl                   SDDV               2      $0.00     $0.00
04:S4pm OCSD CCA                SDDV               4     $0.00     $0.00
05:16pm INCOMI CL               SDOV                     $0.00     $0.00   OS:42pm            VAN NU CA                   SDDV               4      $0.00     $0.00
                                                                           OS:46pm            INCOMI Cl                   SDDV                      $0.00     $0.00
Tuesday, Jun 04                                                            OS:51pm            SNFCCCA                     SDDV               1      $0.00     $0.00
11:3Sam CORONA CA               SDOV                     $0.00     $0.00   06:06pm            SNFCCCA                     SDDV               1      $0.00     $0.00
11:47am INCOMI CL               SDDV               4     $0.00     $0.00                      CORONA CA                   SDDV               5      $0.00     $0.00
                                                                           OB:07pm
11:5Sam INCOMI CL               SDDV               6     $0.00     $0.00
12:08pm INCOMI CL               SDDV               6     $0.00     $0.00   Frida~ Jun 07
12:21pm INCOMI CL               SDDV               6     $0.00     $0.00   09:J8am INCOMI Cl                              SDDV               2     $0.00      $0.00
12:51pm SNDG SCA                SDDV               2     $0.00     $0.00   11:10am NATION CA                              SDDV               3     $0.00      $0.00
02:20pm INCOMI CL               SDDV               1     $0.00     $0.00   11:57am LAMES CA                               SDDV               3     $0.00      $0.00
02:49pm INCOMI Cl               SDDV               3     $0.00     $0.00   1~00pm LA MES CA                               SDDV               7     $0.00      $0.00
04:34pm INCOMI CL               SDDV               7     $0.00     $0.00   12:10pm INCOMI Cl                              SDDV              1S     $0.00      $0.00
04;52pm CORONA CA               SDDV               1     $0.00     $0.00   12:46pm Toll F Cl                              SDDV              1S     $0.00      $0.00
D5:19pm INCOMI CL               SDDV                     $0.00     $0.00   01:07pm INCOMI CL                              SDDV                     $0.00      $0.00
                                                                           01:19pm INCOMI Cl                              SODV               3     $0.00      $0.00
Wednesda)1, Jun 05                                                         01:44pm INCOMICL                 619182.5880   SODV              10     $0.00      $0.00
D6:10am WASHIN DC               SDDV                     $0.00     $0.00
                                                                           02:11pm HOLLEYFL                               SDDV              14     $0.00      $0.00
08:34am MONTES CA               SDDV                     $0.00     $0.00
                                                                           02:S2pm CHICAG IL                              SDDV               1     $0.00      $0.00
08:48am CORONA CA               SDDV                     $0.00     $0.00   03~4pm INCOMI Cl                               SDDV               1     $0.00      $0.00
10:17am INCOMI CL               SDDV                     $0.00     $0.00   Ol~Bpm QUINCY MA                               SODV               2     $0.00      $0.00
1o:zoam LOSANG CA               SDOV               2     $0.00     $0.00   03:20pm SCAPPO OR                              SDDV               2     $0.00      $0.00
01:27pm SILVER WA               SDDV               2     $0.00     $0.00   03:27pm TUCSON AZ                              SDDV                     $0.00      $0.00
01:39pm LA JDL CA               SDDV               1     $0.00     $0.00   Ol:JOpm WYCKOFNJ                               SDDV               1     $0.00      $0.00
01:41pm CORONA CA               SDDV                     $0.00     $0.00   03J1pm HOLLEY Fl                               SDDV               2     $0.00      $0.00
01:52pm INCOMI CL               SDDV               1     $0.00     $0.00   04:20pm INCOMI CL                              SDDV               2     $0.00      $0.00
01:53pm LA JOL CA               SDDV               9     $0.00     $0.00   04:34pm CORONA CA                              SDDV                     $0.00
                                                                                                                                             1                $0.00
02:46pm INCOMI Cl               SDDV                     $0.00     $0.00
                                                                           05:34pm CORONA CA                              SDDV               2     $0.00      $0.00
02:46pm SNFNS CA                SDDV                     $0.00     $0.00
02:57pm INCOMI CL               SDDV              28     $0.00     $0.00   Saturday. Jun 08
03:08pm Toll FCL                SDDV   CONF       17     $0.00     $0.00   1t51am  INCOMI Cl                              SDDV               3     $0.00      $0.00
03:25pm RANCHO CA               SDDV               9     $0.00     $0.00   07:01pm CORONA CA                              SDDV                     $0.00      $0.00
03:43pm CORONA CA               SDDV                     $0.00     $0.00   08:01pm CORONA CA                              SDDV                     $0.00      $0.00
04:3Bpm   INCOMI CL             SDDV                     $0.00     $0.00   Sunday, Jun 09
06:19pm   SCAPPO OR             SDDV                     $0.00     $0.00   01:10pm            CORONA CA                   SDDV                     $0.00      $0.00
07:01pm   PAULS OK              SDDV                     $0.00     $0.00   02:16pm            LOWER CA                    SDDV                     $0.00      $0.00
                                                                           02:23pm            LOWER CA                    SDDV                     $0.00      $0.00

519.719.9640 continues...
                Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.53 Page 53 of 54
Anton A. Ewing <anton@antonewing.com> 06/14/19 10:18

   .l?.r.!n.t     Cancel

From:                                Verify@DonotCall.gov
To:                                  anton@antonewing.com
Received-On:                         Today 10:13
Subject:                             National Do Not Call Registry - Your Registration Is Confirmed
 More...
            ................,,,..................
----·····--···-----·
"""'"""'~··---

Thank you for register.ing your phone number with the National Do Not Call Registry. You successfully registered your phone
number endi.ng in 9640 on February 16, 2012. Most telemarketers will be required to.stop calling you 31 days from your
registration date.

Visit httP.s:llwww.donotcall.gov to register another number or file a complaint against someone violating the Registry.

*******************************************************************************************************~

Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be responded to or
forwarded. This service is used for outgoing emails only and cannot respond to inquiries.
Case 3:19-cv-01112-DMS-LL Document 1 Filed 06/14/19 PageID.54 Page 54 of 54




              DUPLICATE

             Court Name:3 Usoc Caltforma Southern
             Dtv1s1on:
            Recatpt Number; CAS112613
            Cashter ID: akukura
            Transactton Date; 06114120 9
           Payer Name: Anton Ewing 1
          ---------------------------------
          CIVIL FILING FEE
          For: Anton Ewing
          Case/Party: D-CAS-3-1s-cv-001112-oo
          Amount:        $ _                  1
                          400 00
        ---------------------------------
        CREDIT CARO
        Amt Tendered: $400.Do
        ---------------------------------
       Tota I Due:      $400.oo
       Tota/ Tendered: $400.oo
      Change Amt;      $0, oo



     There w1 II be a fee of $53.oo
    charged for any returned check.
